Exhibit 10.2.1

LEASE AGREEMENT

Dated as of April 7, 2006

between

Inland Western Stockton Airport Way, L.L.C., as Lessor

and

Cost Plus, Inc.

as Lessee

 

--------------------------------------------------------------------------------

Property:

Cost Plus World Market

Distribution Facility

Stockton, California

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE

ARTICLE 1

  DEFINITIONS; RESTATEMENT   1  

Section 1.1.

  Restatement    

Section 1.2.

  Definitions   1

ARTICLE 2

  LEASE OF PROPERTY   1  

Section 2.1.

  Demise and Lease   1

ARTICLE 3

  RENT   2  

Section 3.1.

  Base Rent   2  

Section 3.2.

  Supplemental Rent   2  

Section 3.3.

  Method of Payment   2  

Section 3.4.

  Late Payment   2  

Section 3.5.

  Net Lease, No Setoff, Etc   2  

Section 3.6.

  True Lease   2

ARTICLE 4

  INTENTIONALLY OMITTED   4

ARTICLE 5

  RENEWAL OPTIONS   4  

Section 5.1.

  Renewal Options   4  

Section 5.2.

  Lease Provisions Applicable During Renewal   5

ARTICLE 6

  LESSEE'S ACCEPTANCE OF PROPERTY, ENFORCEMENT OF WARRANTIES   5  

Section 6.1.

  Waivers   5  

Section 6.2.

  Lessee's Right to Enforce Warranties   6

ARTICLE 7

  LIENS   6  

Section 7.1.

  Liens   6

ARTICLE 8

  USE AND REPAIR   7  

Section 8.1.

  Use   7  

Section 8.2.

  Maintenance   7  

Section 8.3.

  Alterations   7  

Section 8.4.

  Title to Alterations   10  

Section 8.5.

  Compliance with Law; Environmental Compliance   10  

Section 8.6.

  Payment of Impositions   11  

Section 8.7.

  Adjustment of Impositions   13  

Section 8.8.

  Utility Charges   13  

Section 8.9.

  Litigation; Zoning; Joint Assessment   13

ARTICLE 9

  INSURANCE   14  

Section 9.1.

  Coverage   14

 

i



--------------------------------------------------------------------------------

Table of Contents(Cont’d)

 

ARTICLE 10   RETURN OF PROPERTY TO LESSOR   15   Section 10.1.   Return of
Property to Lessor   15 ARTICLE 11   ASSIGNMENT BY LESSEE   16   Section 11.1.  
Assignment by Lessee   16 ARTICLE 12   LOSS; DESTRUCTION; CONDEMNATION OR DAMAGE
  17   Section 12.1.   Event of Loss   17   Section 12.2.   Application of
Payments Upon an Event of Loss When Lease Continues   19   Section 12.3.  
Application of Payments Not Relating to an Event of Loss   19   Section 12.4.  
Other Dispositions   19   Section 12.5.   Negotiations   21 ARTICLE 13  
INTENTIONALLY OMITTED   22 ARTICLE 14   SUBLEASE   22   Section 14.1.  
Subleasing Permitted; Lessee Remains Obligated   22   Section 14.2.   Provisions
of Subleases   22   Section 14.3.   Assignment of Sublease Rents   22 ARTICLE 15
  INSPECTION   23   Section 15.1.   Inspection   23 ARTICLE 16   LEASE EVENTS OF
DEFAULT   23   Section 16.1.   Lease Events of Default   23 ARTICLE 17  
ENFORCEMENT   25   Section 17.1.   Remedies   25   Section 17.2.   Survival of
Lessee's Obligations   27   Section 17.3.   Remedies Cumulative; No Waiver;
Consents; Mitigation of Damages   27 ARTICLE 18   RIGHT TO PERFORM FOR LESSEE  
28   Section 18.1.   Right to Perform for Lessee   28 ARTICLE 19   INDEMNITIES  
28   Section 19.1.   General Indemnification   28   Section 19.2.   Lessor’s
Indemnification Obligation   30 ARTICLE 20   LESSEE REPRESENTATIONS AND
COVENANTS   31   Section 20.1.   Representations and Warranties   31 ARTICLE 21
  LESSOR REPRESENTATIONS AND COVENANTS   32   Section 21.1.   Representations
and Warranties   32 ARTICLE 22   PURCHASE PROCEDURE   33   Section 22.1.  
Purchase Procedure   33

 

ii



--------------------------------------------------------------------------------

Table of Contents(Cont’d)

 

ARTICLE 23   TRANSFER OF LESSOR'S INTEREST   34   Section 23.1.   Permitted
Transfer   34   Section 23.2.   Effects of Transfer   34 ARTICLE 24   PERMITTED
FINANCING   35   Section 24.1.   Financing During Term.   35   Section 24.2.  
Lessee's Consent to Assignment for Indebtedness   35 ARTICLE 25   MISCELLANEOUS
  36   Section 25.1.   Binding Effect; Successors and Assigns; Survival   36  
Section 25.2.   Quiet Enjoyment   36   Section 25.3.   Notices   37   Section
25.4.   Severability   37   Section 25.5.   Amendments, Complete Agreements   37
  Section 25.6.   Headings   37   Section 25.7.   Counterparts   37   Section
25.8.   Governing Law   37   Section 25.9.   Memorandum   38   Section 25.10.  
Estoppel Certificates   38   Section 25.11.   Easements   38   Section 25.12.  
No Joint Venture   39   Section 25.13.   No Accord and Satisfaction   39  
Section 25.14.   No Merger   39   Section 25.15.   Lessor Bankruptcy   39  
Section 25.16.   Naming and Signage of the Property   39   Section 25.17.  
Expenses   40   Section 25.18.   Investments   40   Section 25.19.   Further
Assurances   40   Section 25.20.   [Intentionally omitted]   40   Section 25.21.
  Independent Covenants   40   Section 25.22.   Lessor Exculpation   41  
Section 25.23.   Remedies Cumulative   41   Section 25.24.   Holding Over   41  
Section 25.25.   Survival   41   Section 25.26.   [Intentionally Omitted]   42  
Section 25.27.   Lease Subordinate   42   Section 25.28.   Lessor Representation
  42   Section 25.29.   Leasehold Financing   42

 

iii



--------------------------------------------------------------------------------

  Schedule 3.1   —   Base Rent   Schedule 9.1   —   Insurance   Schedule 12.2  
—   Condemnation Allocation   Exhibit A   —   Description of Land   Exhibit B  
—   Form of Estoppel Agreement   Exhibit C   —   Form of Subordination,
Non-Disturbance and Attornment Agreement

 

iv



--------------------------------------------------------------------------------

THIS LEASE AGREEMENT (this “Agreement”) is made and entered into as of April 7,
2006, by and between Inland Western Stockton Airport Way, L.L.C., as Lessor
(“Lessor”), having its principal place of business at 2901 Butterfield Road, Oak
Brook, Illinois, 60523, and Cost Plus, Inc., a California corporation,
(“Lessee”), having a place of business at 200 Fourth Street, Oakland, California
94607.

RECITALS

 

  A. Lessee was the owner of the Property, which is now owned by Lessor;

 

  B. Lessor and Lessee now desire to enter into this Agreement;

 

  C. Lessor desires to grant and delegate to Lessee, and Lessee desires to
accept and assume from Lessor, certain rights and duties as described in this
Agreement;

TERMS

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS; RESTATEMENT

Section 1.1. Definitions. The capitalized terms used herein and not otherwise
defined shall have the meanings assigned thereto in Appendix A hereto for all
purposes hereof.

ARTICLE 2

LEASE OF PROPERTY

Section 2.1. Demise and Lease. (a) Lessor hereby demises and leases the Property
to Lessee, and Lessee does hereby rent and lease the Property from Lessor, for
the Base Term and, subject to the exercise by Lessee of its renewal options as
provided in Article 5 hereof, for the Renewal Terms.

(b) Lessee may from time to time own or hold under lease or license from Persons
other than Lessor furniture, equipment and personal property, including Lessee’s
Equipment and Personalty, located on or about the Property, which shall not be
subject to this Lease. Lessor shall from time to time, upon the reasonable
request of Lessee, promptly acknowledge in writing to Lessee or other Persons
that Lessor does not own or, except as provided in Article 10, have any other
right or interest in or to such furniture, equipment and personal property,
including Lessee’s Equipment and Personalty, whether now owned or hereafter
acquired, and Lessor hereby waives any such right, title or interest.

 

1



--------------------------------------------------------------------------------

ARTICLE 3

RENT

Section 3.1. Base Rent. Lessee shall pay to Lessor Base Rent on each Rent
Payment Date during the Base Term in the amount set forth on Schedule 3.1
attached hereto and incorporated herein, and shall pay to Lessor Base Rent on
each Rent Payment Date during any Renewal Term as prescribed by Article 5. Each
installment of Base Rent is payable monthly in advance.

Section 3.2. Supplemental Rent. Lessee shall pay to Lessor, or to such other
Person as shall be entitled thereto in the manner contemplated herein or as
otherwise required by Lessor, any and all Supplemental Rent as the same shall
become due and payable. In the event of Lessee’s failure to pay when due and
payable any Supplemental Rent, Lessor shall have all rights, powers and remedies
provided for herein.

Section 3.3. Method of Payment. All Base Rent and Supplemental Rent (other than
Excepted Payments) payable to Lessor shall, be paid to Lessor, or if Lessor
directs (on at least ten (10) Business Days prior notice), to Lessor’s Lender in
each case to the Rent Collection Account, as directed by Lessor or Lender as
applicable, in immediately available funds as of the relevant payment date to
the Rent Collection Account, or such other account or accounts in the
continental United States as the Lender may from time to time designate (on at
least ten (10) Business Days’ prior written notice) to Lessee. Upon payment in
full of all amounts due to the Lender, as reasonably evidenced to Lessee, which
evidence must include a written statement to that effect from the Lender, or
evidence of release or assignment of the Lien of the Mortgage, or other similar
evidence, Lessee shall accept instructions from Lessor (or its new lender, if so
instructed by Lessor) as to the payment of Base Rent and Supplemental Rent. Each
such payment of Rent shall be made by Lessee by wire or other transfer of funds
consisting of lawful currency of the United States of America which shall be
immediately available no later than 4:00 PM (New York City time) at the place of
receipt on the scheduled date when such payment shall be due, unless such
scheduled date shall not be a Business Day, in which case such payment shall be
made at such time on the immediately following Business Day, with the same force
and effect as though made on such scheduled dates. If any payment of Base Rent
or Supplemental Rent is received after 4:00 PM (New York City time) on the dates
when such rent is due, such rent shall be deemed received on the next succeeding
Business Day.

Section 3.4. Late Payment. If any payment of Base Rent or any Supplemental Rent
payable to Lessor shall be delinquent, Lessee shall pay interest thereon from
the date such payment became due and payable to the date of receipt thereof by
Lessor at a rate per annum equal to the Default Rate.

Section 3.5. Net Lease, No Setoff, Etc. It is the intention of the parties
hereto that the obligations of Lessee hereunder shall be separate and
independent covenants and agreements, and that Base Rent, Supplemental Rent and
all other sums payable by Lessee hereunder shall continue to be payable in all
events, and that the obligations of Lessee hereunder shall continue unaffected,
unless the requirement to pay or perform the same shall have been terminated
pursuant to an express provision of this Lease. This Lease is a net lease and it
is agreed and

 

2



--------------------------------------------------------------------------------

intended that Base Rent, Supplemental Rent and any other amounts payable
hereunder by Lessee shall be paid without notice (except with respect to
Supplemental Rent for which notice is specifically required herein), demand,
counterclaim, setoff, deduction or defense and without abatement, diminution or
reduction and that Lessee’s obligation to pay all such amounts, throughout the
Base Term and all applicable Renewal Terms is absolute and unconditional. Under
no circumstances shall Lessor be obligated to repay Lessee, refund to Lessee, or
return to Lessee, any Base Rent.

This Lease shall not terminate and Lessee shall not have any rights to terminate
this Lease, during the Base Term and any Renewal Terms (except as otherwise
expressly provided in Article 12). Except to the extent otherwise expressly
specified in this Lease, Lessee shall not take any action to terminate, rescind
or void this Lease and the obligations and liabilities of Lessee hereunder shall
in no way be released, discharged or otherwise affected for any reason,
including without limitation: (a) any defect in the condition, merchantability,
design, quality or fitness for use of the Property or any part thereof, or the
failure of the Property to comply with all Applicable Laws, including any
inability to occupy or use the Property by reason of such noncompliance; (b) any
damage to, removal, abandonment, salvage, loss, condemnation (except as set
forth in Article 12), theft, scrapping or destruction of or any requisition or
taking of the Property or any part thereof, or any environmental conditions on
the Property or any property in the vicinity of the Property; (c) any
restriction, prevention or curtailment of or interference with any use of the
Property or any part thereof including eviction; (d) any defect in title to or
rights to the Property or any Lien on such title or rights to the Property;
(e) any change, waiver, extension, indulgence or other action or omission or
breach in respect of any obligation or liability of or by any Person; (f) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Lessee, Lessor or any other
Person, or any action taken with respect to this Lease by any trustee or
receiver of Lessee or any other Person, or by any court, in any such proceeding;
(g) any right or claim that Lessee has or might have against any Person,
including without limitation Lessor, the Lender, or any vendor, manufacturer,
contractor of or for the Property; (h) any failure on the part of Lessor or any
other Person to perform or comply with any of the terms of this Lease; (i) any
invalidity, unenforceability, rejection or disaffirmance of this Lease by
operation of law or otherwise against or by Lessee or Lessor or any provision
hereof; (j) the impossibility of performance by Lessee or Lessor, or both;
(k) any action by any court, administrative agency or other Governmental
Authority; (l) any interference, interruption or cessation in the use,
possession or quiet enjoyment of the Property; (m) the exercise of any remedy,
including foreclosure, under the Mortgage, (n) any action with respect to this
Lease (including the disaffirmance or rejection hereof) which may be taken by
Lessor or Lessee under the Federal Bankruptcy Code or by any trustee, receiver
or liquidator of Lessor or Lessee or by any court under the Federal Bankruptcy
Code or otherwise, (o) the prohibition or restriction of Lessee’s use of the
Property under any Applicable Laws or otherwise, (p) the eviction of Lessee from
possession of the Property, by paramount title or otherwise, (q) any breach or
default by the Lessor hereunder or under any other agreement between Lessor and
Lessee; or (r) any other occurrence whatsoever, whether similar or dissimilar to
the foregoing, whether foreseeable or unforeseeable, and whether or not Lessee
shall have notice or knowledge of any of the foregoing. Except as specifically
set forth in this Lease, this Lease shall be noncancellable by Lessee for any
reason whatsoever and, except as expressly provided in this Lease, Lessee, to
the extent now or hereafter permitted by Applicable Laws, waives all rights now
or hereafter conferred by statute or otherwise to quit,

 

3



--------------------------------------------------------------------------------

terminate or surrender this Lease or to any diminution, abatement or reduction
of Rent payable hereunder. Under no circumstances or conditions shall Lessor be
expected or required to make any payment of any kind hereunder or have any
obligations with respect to the use, possession, control, maintenance,
alteration, rebuilding, replacing, repair, restoration or operation of all or
any part of the Property, so long as the Property or any part thereof is subject
to this Lease, and Lessee expressly waives the right to perform any such action
at the expense of Lessor whether hereunder or pursuant to any law. Lessee waives
all rights which are not expressly stated herein but which may now or hereafter
otherwise be conferred by law (i) to quit, terminate or surrender this Lease or
any of the Property; (ii) to have any setoff, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense of
or to Base Rent, Supplemental Rent, or any other sums payable under this Lease,
except as otherwise expressly provided herein; and (iii) to have any statutory
lien or offset right against Lessor or its property.

ARTICLE 4

INTENTIONALLY DELETED

ARTICLE 5

RENEWAL OPTIONS

Section 5.1. Renewal Options.

Lessor hereby grants to Lessee the option to extend the term of this Lease for
the following periods (each, a “Renewal Term”):

(a) for two consecutive terms of five (5) years each and a third consecutive
terms of four (4) years, the first commencing on the date that is the day after
the expiration of the Base Term and ending on the fifth (5th) anniversary of the
expiration of the Base Term (the “First Renewal Term”); the second (the “Second
Renewal Term”) commencing on the day that is the day after the expiration of the
First Renewal Term and ending on the fifth (5th) anniversary thereof and the
third (“Third Renewal Term”) commencing on the day that is the day after the
expiration of the Second Renewal Term and ending on the fourth (4th) anniversary
thereof (collectively, the “Renewal Terms”).

In order to exercise its option to extend this Lease for any Renewal Term, the
Lessee shall give Lessor written notice of its intent to exercise its option to
extend the term of this Lease not less than twelve (12) months prior to the
expiration of the Base Term or the then current Renewal Term, time being of the
essence. If Lessee fails to provide such notice for any Renewal Term Lessee will
be deemed to have waived its right to renew.

(b) The monthly Base Rent for the Renewal Terms shall be as set forth on
Schedule 3.1 hereof.

 

4



--------------------------------------------------------------------------------

(c) The right of Lessee to extend the term of this Lease for any Renewal Term is
contingent upon there not being any Lease Event of Default in existence on the
date of Lessee’s exercise of such right or on the date that the Renewal Term
commences.

5.2 Lease Provisions Applicable During Renewal. All the provisions of this Lease
shall be applicable during each Renewal Term and the number of Renewal Terms
shall be correspondingly reduced.

ARTICLE 6

LESSEE’S ACCEPTANCE OF PROPERTY, ENFORCEMENT OF WARRANTIES

Section 6.1. Waivers. The Property is demised and let by Lessor “AS IS” in its
present condition, subject to (a) the rights of any parties in possession
thereof (other than rights, if any, granted by Lessor), (b) the state of the
title thereto existing at the time of the commencement of the Lease Term (other
than defects in, or exceptions to, title, if any, created by Lessor, but
including liens created by the Mortgage and related debt documents), (c) any
state of facts which an accurate survey or physical inspection might show,
(d) all Applicable Laws, (e) any violations of Applicable Laws which may exist
at the commencement of the Lease Term and (f) the presence of any Hazardous
Materials at or under the Property or at or under any property in the vicinity
of the Property. NONE OF LESSOR, LENDER OR ANY AFFILIATE THEREOF HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
OR SHALL BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO THE VALUE,
HABITABILITY, COMPLIANCE WITH ANY PLANS AND SPECIFICATIONS, CONDITION, DESIGN,
OPERATION, LOCATION, USE, DURABILITY, MERCHANTABILITY, CONDITION OF TITLE, OR
FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF) FOR ANY PARTICULAR
PURPOSE, OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PROPERTY (OR ANY PART THEREOF) AND NONE OF LESSOR, ANY
AFFILIATE THEREOF OR LENDER OR ANY DESIGNEE THEREOF SHALL BE LIABLE FOR ANY
LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR FOR THE FAILURE OF THE PROPERTY TO
BE CONSTRUCTED IN ACCORDANCE WITH ANY PLANS AND SPECIFICATIONS THEREFORE, FOR
THE COMPLIANCE OF THE PLANS AND SPECIFICATIONS FOR THE PROPERTY WITH APPLICABLE
LAWS OR FOR THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO OTHERWISE
COMPLY WITH ANY APPLICABLE LAWS. It is agreed that Lessee or an Affiliate of
Lessee has occupied the Property as tenant or owner immediately prior to
entering into this Lease, has inspected the Property, is satisfied with the
results of its inspections of the Property and is entering into this Lease
solely on the basis of the results of its own inspections and all risks incident
to the matters discussed in the preceding sentence. The provisions of this
Article 6 have been negotiated, and the foregoing provisions are intended to be
a complete exclusion and negation of any representations or warranties by
Lessor, any Affiliate thereof or a Lender, express or implied, with respect to
the Property, that may arise pursuant to any law now or hereafter in effect, or
otherwise and specifically negating any warranties under the Uniform Commercial
Code.

 

5



--------------------------------------------------------------------------------

Section 6.2. Lessee’s Right to Enforce Warranties.

(a) Lessor hereby assigns and sets over to, and Lessee hereby accepts the
assignment of all of Lessor’s right, title and interest, and estate in, to and
under, any and all warranties and other claims against dealers, manufacturers,
vendors, contractors and subcontractors relating to the construction, use and
maintenance of the Property or any portion thereof now existing or hereafter
acquired (excluding from such assignment any such warranties and claims which by
their terms are not assignable by Lessor without loss of some or all of the
benefits of such warranties or claims); provided, however, that Lessor shall
have no obligations under, or liabilities with respect to, any such warranties
and claims.

(b) Lessor authorizes Lessee (directly or through agents) at Lessee’s expense to
assert during the Lease Term, all of Lessor’s rights (if any) under any
applicable warranty and any other claim that Lessee or Lessor may have against
any dealer, vendor, manufacturer, contractor or subcontractor with respect to
the Property or any portion thereof.

(c) Lessor agrees, at Lessee’s expense, to cooperate with Lessee and take all
other action necessary as specifically requested by Lessee to enable Lessee to
enforce all of Lessee’s rights (if any) under this Section 6.2, such rights of
enforcement to be exclusive to Lessee, and Lessor will not, during the Lease
Term, amend, modify or waive, or take any action under, any applicable warranty
and any other claim that Lessee may have under this Section 6.2 without Lessee’s
prior written consent.

ARTICLE 7

LIENS

Section 7.1. Liens. Lessee shall not directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to any and all of the
Property, title thereto or any interest therein, to this Lease or the leasehold
interest created hereby, or to Rent actually paid to Lessor, or the rentals
payable with respect to the subletting of the Property (up to the amount of such
rentals payable to Lessor hereunder), except Permitted Liens. Lessee shall
promptly, but not later than sixty (60) days after receipt of notice of the
filing thereof, at its own expense, take such action as may be necessary duly to
discharge or eliminate or bond in a manner reasonably satisfactory to Lessor any
such Lien (other than Permitted Liens); provided, however, Lessee may contest
such Lien in good faith, upon satisfaction of the conditions contained in
Section 8.6, below, and need not discharge or bond such Lien while so doing
provided (i) Lessee has a long term unsecured debt rating equal to or above the
Trigger Rating; (ii) no action to foreclose the Lien has been brought in any
judicial or quasi-judicial action; and (iii) no Lease Event of Default is then
continuing.

NOTHING CONTAINED IN THIS LEASE SHALL BE CONSTRUED AS CONSTITUTING THE CONSENT
OR REQUEST OF LESSOR, EXPRESS OR IMPLIED, TO OR FOR THE PERFORMANCE BY ANY
CONTRACTOR, LABORER, MATERIALMAN, OR VENDOR OF ANY LABOR OR SERVICES OR FOR THE
FURNISHING OF ANY MATERIALS FOR ANY CONSTRUCTION, ALTERATION, ADDITION, REPAIR
OR DEMOLITION OF OR TO THE PROPERTY OR ANY PART THEREOF, WHICH WOULD

 

6



--------------------------------------------------------------------------------

RESULT IN ANY LIABILITY OF LESSOR FOR PAYMENT THEREFOR. NOTICE IS HEREBY GIVEN
THAT LESSOR WILL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR
TO BE FURNISHED TO LESSEE, OR TO ANYONE HOLDING AN INTEREST IN THE PROPERTY OR
ANY PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO MECHANICS OR OTHER LIENS
FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST
OF LESSOR IN AND TO THE PROPERTY.

Notwithstanding the foregoing paragraph, Lessor agrees to reasonably cooperate
with Lessee (without exposing its interest in the Property), at no cost to
Lessor, to allow Lessee to perform alterations on the Property in accordance
with Section 8.3.

ARTICLE 8

USE AND REPAIR

Section 8.1. Use. The Property may be used (“Permitted Use”) for any lawful
purpose, except (a) for the operation of a public nuisance, or any other use
that would materially increase the risk of Lessor incurring environmental
liability, (b) for any use that would make it impossible to obtain or would
invalidate any insurance policy of the Property, provided such policy is
required to be maintained hereunder, (c) for any use that would involve the
mining for, or removal of, any oil, gas or minerals, or (d) for any use that
involves the storage, handling or processing of Hazardous Materials in violation
of Applicable Law. Lessor agrees that Lessee may exercise the rights of Lessor
under any property association now existing or hereafter existing, provided
(i) Lessee takes no action which could result in either a violation of this
Lease or a material adverse effect on the Property, and (ii) Lessee does not
encumber the Property by any lien for the payment of money, which could survive
expiration of the Lease, or execute documents on behalf of the Lessor unless
such documents will not have a material adverse effect on the Property, or
Lessor’s interest therein.

Section 8.2. Maintenance. Lessee, at its own expense, shall at all times,
(i) maintain the Property in good condition and repair appropriate for its use,
reasonable wear and tear excepted, (ii) maintain the Property in accordance with
the requirements of all insurance policies relating to the Property required to
be maintained hereunder and in compliance with Applicable Laws and (iii) make
repairs and Alterations of the Property necessary to keep the same in the
condition required by the preceding clauses (i) and (ii), whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen and regardless of whether such expenditures would constitute capital
expenses under GAAP if made by the owner of the Property; provided, if such
repairs are structural and pursuant to Section 8.3 require the consent of the
Lessor, Lessee shall obtain such consent before performing such repairs in
accordance with the applicable provisions of Section 8.3 below. In no event
shall Lessor be entitled to any management fee, supervisory fee, administrative
fee, or any other fee payable by Lessee relating to its ownership of the
Property.

Section 8.3. Alterations. (a) At any time and from time to time, without
Lessor’s consent, Lessee, at its sole cost and expense, may make
(1) non-structural Alterations to the Property; (2) structural Alterations to
the Property costing, for each scope of work, as reasonably determined by
Lessee, less than the Threshold Amount with prior notice to Lessor; and
(3) Structural Alterations in an amount, for each scope of work, as reasonably
determined by Lessee,

 

7



--------------------------------------------------------------------------------

at or above the Threshold Amount after giving prior written notice to Lessor,
and obtaining Lessor’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; provided that no Alteration (whether consent
is necessary or not) shall (i) impair in any material respect the utility,
remaining useful life, or fair market value of the Property, in each case
assuming that the Improvements are then being operated and maintained in
accordance with this Article 8, or (ii) create a violation of this Lease, or
(iii) increase in any material respect the risk of liability to the Lessor
including any material risk of liability under any Environmental Laws, or
(iv) materially and permanently reduce the rentable square footage of the
Improvements, or (v) materially weaken, temporarily (other than during
construction or repair of the structure) or permanently, the structure of the
Improvements or any part thereof, or (vi) reduce the permitted uses thereof
under applicable zoning or land use laws so as to reduce the fair market value
of the Property. Notwithstanding the requirements for notice and consent set
forth above, Lessee may, in good faith, make any repairs (structural or
non-structural) required by virtue of an emergency, without satisfying any
otherwise applicable notice and/or consent requirement, provided Lessee notifies
Lessor of such repair (to the extent otherwise required) as promptly as is
reasonably practical, after the emergency and obtains Lessor’s consent in the
manner required in Section 8.3(c), below, to the repairs made, and otherwise
satisfies the provisions of this Section 8.3, all as promptly as practicable.
Lessor shall consent to any work already performed or being performed unless
such work either violates the terms of this Lease or violates Applicable Law.

(b) Every Alteration shall comply with the following terms (which compliance
shall be at Lessee’s sole cost and expense): (i) except (unless required by
Applicable Law) for Alterations costing less than $2,000,000 (or $500,000.00 if
Lessee does not have a Required Rating equal to at least the Trigger Rating) for
each scope of work, as reasonably determined by Lessee, the Alteration shall be
made with plans prepared by a certified architect or civil engineer who shall be
licensed in the appropriate jurisdiction to the extent required for the filing
of any plans in connection with such Alteration (which architect may be an
employee of Lessee or its Affiliates), and shall be done under the supervision
of such architect or engineer, or other reasonably capable person, and copies of
such plans and specifications shall be delivered to Lessor prior to
construction, (ii) the structural integrity of the existing Improvements will
not be impaired upon completion of such work, (iii) Lessee shall obtain any
licenses, approvals or permits required (including final approvals), copies of
which shall be delivered to Lessor upon written request by such party, and
(iv) such Alterations, except as permitted pursuant to a party wall agreement
granted in accordance with subsection 8.3(d) of this Lease, will not encroach
upon any adjacent premises. Lessor agrees to cooperate with Lessee (at no cost
to Lessor) in signing permit applications and similar documents to the extent
required for any Alteration. Lessee shall submit such applications or similar
documents to Lessor to the extent Lessor’s approval is required for the subject
Alteration. Lessee may execute such applications or similar documents on behalf
of and (if necessary) in the name of, Lessor for all Alterations for which
Lessor’s consent is not required, and for Alterations for which Lessor’s consent
is required, has been granted, but Lessor does not execute such documents within
10 days of request therefore. Lessee shall promptly furnish Lessor with copies
of all documents Lessee has signed on behalf of Lessor. Nothing herein shall be
deemed to impose any liability or responsibility on Lessor for performance or
payment of such Alteration. Any Claim asserted against or incurred by Lessor
arising out of the foregoing shall be indemnified by Lessee pursuant to the
terms of Section 19.1, below. In connection with any Alteration, Lessee shall
perform and complete all work promptly and in a good, worker-like manner in
compliance with Applicable Laws and the plans and

 

8



--------------------------------------------------------------------------------

specifications submitted to Lessor, if applicable. Lessee shall either
(i) maintain or cause to be maintained at all times during construction
builder’s all risks insurance and comprehensive general liability insurance
required under this Lease naming Lessor and Lender as loss payees as their
interests may appear under such property insurance, and as additional insureds
under such liability insurance or (ii) self insure the risk otherwise insured by
the policies required in subsection (i) hereof, which self insurance shall be
subject to, and available only upon satisfaction of, the provisions of
Section 9.1(b). In the event Lessor and Lessee cannot agree as to whether Lessor
unreasonably withheld its consent to a proposed Alteration, the parties agree to
submit such dispute to the American Arbitration Association in California for
binding resolution in accordance with its expedited arbitration procedures.

(c) With respect to such structural Alterations for which Lessee must obtain the
consent of Lessor pursuant to the terms of this Lease, Lessor shall have fifteen
(15) days after Lessee’s delivery of its request for consent, together with
preliminary drawings and specifications for such Alterations, within which
Lessor, may grant or not grant Lessee’s request for consent. If Lessor, shall
have not within such 15-day period responded to Lessee, Lessee may give a second
notice which clearly shall state in bold-face type that the failure to respond
within five (5) days shall be deemed consent. If Lessor, shall not, within five
(5) days after such second notice, notify Lessee that such consent will not be
granted, such consent shall be deemed to have been granted. All reasonable
out-of-pocket costs of review incurred by Lessor (whether or not the Alteration
is approved) shall be paid by Lessee within thirty (30) days of receipt of an
invoice therefore.

(d) It is contemplated that Lessee, pursuant to a subground lease (“Ground
Lease”) of even date herewith will construct improvements (“Ground Lease
Improvements”) on property adjacent to the Property (“Improvement Parcel”). The
Ground Lease Improvements may connect to and attach to the Improvements. Lessor
hereby consents to the alteration of the Improvements as necessary to permit the
attachment of the Ground Lease Improvements to the Improvements, access between
the Property and the Improvement parcel including, but not limited to, access
between the Ground Lease Improvements and the Improvements and to the execution
of a party wall agreement upon completion of the construction of the Ground
Lease Improvements to permit, the continued existence of all connection points
between the Improvements and the Ground Lease Improvements all in a form
reasonably acceptable to Lessor and Lessee and provided all of the following
conditions are satisfied to Lessor’s reasonable satisfaction: (i) both the
Improvements and Ground Lease Improvements shall be capable of complete
independent operation and shall, upon completion of a demising wall be separate,
independent fully operational building in compliance with all Applicable Laws,
(except that no computer, or information technology room will be required as
part of the Ground Lease Improvements) (ii) a cost sharing agreement shall have
been executed allocating the cost for repair and replacement of all common
areas, (iii) a date down title insurance policy shall have been issued by the
Title Insurance Company subject only to the Permitted Encumbrances and
(iv) Lessee indemnifies Lessor its successors and assigns from all losses Lessor
may incur as a result of the construction and operation of the Alterations
connecting the Improvements to the Ground Lease Improvements. At Lessor’s
request, submitted in writing at least sixty (60) days in advance, Lessee shall
deliver the Property prior to the expiration or earlier termination of this
Lease with a demising wall separating the Improvements and the Ground Lease
Improvements (to the extent permissible under applicable Laws). Lessee shall be
responsible for all costs and expenses in connection with the construction of
the demising wall.

 

9



--------------------------------------------------------------------------------

(e) It is contemplated that Lessee pursuant to the Ground Lease will use
commercially reasonable efforts to create a condominium regime separating the
Property from the Improvement Parcel as separate condominium units. Upon
completion of the condominium regime Lessee will assume all obligations of a
condominium owner of the Property as are set forth in the condominium covenants,
conditions and restrictions or otherwise established by separate documents or by
applicable law except to the extent inconsistent with allocation of obligations
between Lessor and Lessee as set forth in the Lease.

Section 8.4. Title to Alterations. Title to Alterations shall without further
act vest in Lessor and shall be deemed to constitute a part of the Property and
be subject to this Lease in the following cases:

(a) such Alteration shall be in replacement of or in substitution for a portion
of the Improvements as of the date hereof,

(b) such Alteration shall be required to be made pursuant to the terms of
Section 8.2; or

(c) such Alteration shall be Nonseverable.

If an Alteration is not within any of the categories set forth in Section 8.4(a)
through Section 8.4(c), then title to such Alteration shall vest in Lessee and
shall be removed by Lessee to the extent required in accordance with Article 10
hereof. All Alterations to which title shall vest in Lessee as aforesaid, and
all Lessee’s Equipment and Personalty, so long as removal thereof shall not
result in the violation of any Applicable Laws or this Lease, may be removed at
any time by Lessee, provided that Lessee shall, at its expense, repair any
damage to the Property caused by the removal of such Alteration. Lessee shall
provide “AS-BUILT” plans to Lessor for any structural Alterations within a
single scope of work (as reasonably determined by Lessee) costing in excess of
$2,000,000.00.

Section 8.5. Compliance with Law; Environmental Compliance.

(a) Lessee, at Lessee’s expense, shall comply, and shall cause its subtenants
and other users of the Property to comply, in all material respects at all times
with all Applicable Laws, including Environmental Laws. Such compliance
includes, without limitation, Lessee’s obligation, at its expense, to take
Remedial Action when required by Applicable Laws (in accordance with Applicable
Laws, and this Lease) whether such requirement is now or hereafter existing,
currently known or unknown to Lessee and/or Lessor, as and when such
requirements are known to Lessee. Lessee shall not however, be responsible to
take Remedial Action in connection with a Release caused solely by the active
(but not passive) actions of Lessor or its employees, agents or contractors. In
the event that Lessee is required or elects to enter into any plan relating to a
Material Remedial Action in connection with the Property with respect to any
Environment Laws, Lessee shall periodically apprise Lessor of the status of such
remediation plan and, upon Lessor’s request, provide copies of all
correspondence, plans, proposals, contracts and other documents relating to such
plan or proposed plan. Lessee may in good faith contest

 

10



--------------------------------------------------------------------------------

the applicability or alleged liability under any Environmental Law to the
Property, provided (i) such contest will not result in a lien, encumbrance or
judgment against the Property or Lessor, (ii) such contest satisfies the
conditions set forth in subsections 8.6(i), (ii), (iii), (iv), (v), (vi) and
(vii), below, (iii) Lessee then has a Required Rating equal to or better than
the Trigger Rating, and (iv) compliance with such Law will be satisfied as of
the expiration date or earlier termination of the Lease, and if not completed by
the expiration date, Lessee will continue to remain liable to comply with such
Law and shall diligently prosecute such plan, and Lessor shall provide access to
the Property to allow Lessee to finish its remediation plan. Lessee shall keep
Lessor regularly apprised of the status of such contest. In all events Lessee
must pay any cost, fine, penalty, assessment or other charge after the contest
is either adversely decided or terminated voluntarily by Lessee or because it no
longer has the right to contest pursuant to the terms of the Lease. In the event
Lessee does not have a Required Rating equal to or in excess of the Trigger
Rating, Lessee may nonetheless contest the applicability of any Environmental
Law provided that Lessee and Lessor agree upon an Approved Environmental
Consultant who shall, at Lessee’s sole cost and expense, prepare a report within
sixty (60) days of being retained, which report shall state the costs the
Approved Environmental Consultant reasonably believes is likely to be incurred
by Lessee to comply with the Environmental Law in the event Lessee loses its
contest. If, within thirty (30) days of receipt of said report, Lessee posts a
letter of credit or other bond in a form reasonably acceptable to Lessor or
deposits cash with the Proceeds Trustee an amount equal to 110% of the cost
estimated by the Approved Environmental Consultant to comply with the
Environmental Law, Lessee may continue the contest, provided the other terms of
this Section 8.5 are met. In the event Lessee loses the contest and is forced to
incur costs to comply with the Environmental Law, the Proceeds Trustee shall
dispense the amount retained by it pursuant to this paragraph from time to time,
in accordance with the provisions of Section 12.4 below, with any balance
remaining thereafter to be disbursed to Lessee provided no Lease Event of
Default then exists and is continuing. Lessor and Lessee shall reasonably
cooperate in selecting the Approved Environmental Consultant.

(b) Lessee shall notify Lessor promptly if (i) Lessee becomes aware of the
presence or Release of any Hazardous Material at, on, under, emanating from, or
migrating to, the Property in any quantity or manner, which could reasonably be
expected to violate in any material respect any Environmental Law or give rise
to any Material liability, or (ii) Lessee receives any written notice, claim,
demand, request for information, or other communication from a Governmental
Authority or a third party regarding the presence or Release of any Hazardous
Material at, on, under, within, emanating from, or migrating to the Property or
related to the Property which could reasonably be expected to violate in any
material respect any Environmental Law or give rise to any Material liability.
In connection with any actions undertaken by Lessee or at Lessee’s direction
pursuant to this Lease, Lessee shall at all times comply with all applicable
Environmental Laws and with all other Applicable Laws and shall use an Approved
Environmental Consultant to perform any Remedial Action.

Section 8.6. Payment of Impositions.

(a) Lessee shall pay or cause to be paid all Impositions before any fine,
penalty, premium, further interest (except as provided in the immediately
succeeding sentence with respect to installments) or cost may be assessed or
added for nonpayment, such payments to be made directly to the taxing
authorities where feasible. If requested, Lessee shall deliver to

 

11



--------------------------------------------------------------------------------

Lessor copies of receipts, canceled checks or other documentation reasonably
satisfactory to Lessor evidencing payment of Impositions to the extent Lessee
maintains such documentation as part of its customary retention policy;
provided, however, that Lessee shall maintain in its records evidence of payment
of Taxes for a period of no less than four (4) years. If any such Imposition
may, at the option of the taxpayer, lawfully be paid in installments (regardless
whether interest shall accrue on the unpaid balance of such Imposition), Lessee
may exercise the option to pay the same in installments, and in such event
Lessee shall pay only those installments that become due and payable during the
Lease Term or relate to the Lease Term, as the same become due and before any
fine, penalty, premium, further interest or cost may be assessed or added
thereto.

(b) Lessee shall pay to Lessor on each Rent Payment Date one-twelfth of the
Taxes that Lessor estimates will be payable during the next ensuing twelve
(12) months in order to accumulate with Lessor sufficient funds to pay all such
Taxes at least thirty (30) days prior to their respective due dates and (said
amounts are hereinafter called the “Tax Escrow Fund”). The Tax Escrow Fund and
the other payments of Rent, shall be added together and shall be paid, monthly,
as an aggregate sum by Lessee to Lessor. Lessor will apply the Tax Escrow Fund
to payments of Taxes required to be made by Lessee pursuant to this Lease. In
making any payment relating to the Tax Escrow Fund, Lessor may do so according
to any bill, statement or estimate procured from the appropriate public office
or from Lessee without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim thereof, provided, however, Lessor shall use reasonable
efforts to pay such real property taxes sufficiently early to obtain the benefit
of any available discounts of which it has knowledge. If the amount of the Tax
Escrow Fund shall exceed the amounts due for Taxes, Lessor shall, in its sole
discretion, return any excess to Lessee or credit such excess against future
payments to be made to the Tax Escrow Fund. Any amount remaining in the Tax
Escrow Fund in excess of the Taxes payable by Tenant hereunder shall be promptly
returned to Lessee upon the expiration or earlier termination of the Lease. If
at any time Lessor reasonably determines that the Tax Escrow Fund is not or will
not be sufficient to pay Taxes by the dates set forth above, Lessor shall notify
Lessee of such determination and Lessee shall increase its monthly payments to
Lessor by the amount that Lessor estimates is sufficient to make up the
deficiency at least thirty (30) days prior to delinquency of the Taxes.

(c) Notwithstanding the foregoing paragraphs (a) and (b), Lessee shall have the
right to contest any Imposition, subject to the following: (i) such contest
shall be at its sole cost and expense, (ii) if the Imposition being contested is
in the amount of $2,000,000.00 or more, Lessee shall provide prompt notice to
Lessor of such Imposition and contest and the grounds thereof, and either
(A) have a Required Rating equal to the Trigger Rating or (B) post a letter of
credit or other bond in a form reasonably acceptable to Lessor or deposit cash
with the Proceeds Trustee in an amount equal to 110% of the amount contested, as
reasonably determined by the Lender, to the extent such contested Imposition is
not paid to the applicable Governmental Authority, (iii) such contest shall be
by appropriate legal proceedings conducted in good faith and with due diligence,
(iv) such contest will operate to suspend the collection of, or other
realization upon, such Imposition, from any Property or other interest of Lessor
or from any Rent (or otherwise affect Lessee’s obligation to pay, and Lessor’s
right to receive, Rent), (v) such contest will not adversely affect the Lender’s
lien on any Property, or Lessor’s right to any Property (for purposes hereof,
“adversely affecting” being deemed to mean such lien or Lessor’s right is
subject to

 

12



--------------------------------------------------------------------------------

reasonable likelihood of extinguishment), (vi) such contest will not materially
and adversely interfere with the possession, use or occupancy or sale of any
Property, (vii) such contest will not subject Lessor or the Lender to any civil
(other than for the amounts being contested) or criminal liability,
(viii) Lessee shall not postpone the payment of any Imposition for such length
of time as shall permit the Property to become subject to a lien created by such
item being contested that is prior to the lien of the Mortgage (other than a
lien of real property taxes which are already a first lien) and (ix) no Lease
Event of Default is existing. Lessee shall pay any Imposition (and related
costs) promptly after forgoing any contest or after receipt of a final
non-appealable adverse judgment.

Section 8.7. Adjustment of Impositions. Impositions with respect to the Property
for a billing period during which Lessee’s obligation to indemnify Lessor
pursuant to this Lease expires or terminates as to the Property shall be
adjusted and prorated on a daily basis between Lessor and Lessee, whether or not
such Imposition is imposed before or after such expiration or termination, and
Lessee’s and Lessor’s obligation to pay its pro rata share thereof shall survive
such expiration or termination (to the extent, with respect to Lessor, it is
obligated to reimburse Lessee for Impositions paid by Lessee for periods after
expiration of the Lease Term). Lessor acknowledges that Lessee may bring any tax
certiorari or other actions for refunds of Impositions or adjustments of
Impositions for which Lessee is liable under this Lease, or relating to periods
prior to the commencement date of the Term and Lessee shall be entitled to all
such refunds; provided Lessee shall take no such action which could increase any
Imposition for a period after the expiration of the Lease. During the Term,
Lessor agrees to cooperate with Lessee in such proceedings, at no cost to
Lessor.

Section 8.8. Utility Charges. Lessee shall pay or cause to be paid, directly to
the party entitled, all charges for electricity, power, gas, oil, water,
telephone, sanitary sewer services and all other utilities used in or on the
Property prior to and during the Lease Term, and such obligation on the part of
Lessee shall survive the expiration or earlier termination of this Lease until
all such outstanding balances for services rendered prior to or during the term
of this Lease have been paid. Any refunds of such charges attributable to the
Term or the period prior to the commencement of the Term shall be the property
of Lessee, and Lessor shall pay the same to Lessee promptly upon its receipt
thereof. Lessee shall have the right to select all service providers for the
Property. Lessor shall not be entitled to charge any fees associated with
Lessee’s acquisition and/or use of utilities.

Section 8.9. Litigation; Zoning; Joint Assessment. Lessee shall give prompt
written notice to Lessor of any litigation or governmental proceedings pending
or threatened against Lessee or the Property of which Lessee has actual
knowledge, which could reasonably be expected to materially adversely affect the
condition or business of the Property. Without the prior written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned, or
delayed, Lessee shall not initiate any zoning reclassification for the Property,
or any portion thereof, or seek any variance under any existing zoning
ordinances or use or permit the use of any portion of the Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other Applicable Law. Lessee shall not initiate any proceeding
to cause the Property to be jointly assessed with any other property or with any
personal property of Lessee, or take any other action or initiate any proceeding
which might cause the personal property of the Lessee to be taxed in a manner
whereby such taxes or levies could be assessed against the Property.

 

13



--------------------------------------------------------------------------------

ARTICLE 9

INSURANCE

Section 9.1. Coverage.

(a) Subject to Section 9.1(b), Lessee shall maintain insurance of the types and
in the amounts set forth on Schedule 9.1 attached hereto and made a part hereof.

(b) So long as (i) no Lease Event of Default has occurred and is continuing and
(ii) Lessee has a Required Rating at least equal to the Trigger Rating, Lessee
shall be entitled to self-insure against any and all risks it would otherwise be
required to insure against under Section 9.1(a), provided that such
self-insurance program of this subsection (b) does not violate any Applicable
Law. During any period that Lessee is self insuring, Lessee shall not be
required to deliver any policies, certificates or other evidence of insurance
other than a certificate of self-insurance acknowledging Lessee’s insurance
obligation under the Lease, and confirming Lessee’s decision to self-insure (to
the extent Lessee is in fact self insuring). If Lessee does not, or is not
permitted to, self-insure, then (i) Lessee shall maintain a policy or policies
of commercial general liability insurance with respect to the Property, and
shall cause Lessor and the Lender to be named as an additional insured on such
policy or policies and (ii) Lessee shall maintain a policy or policies of
property insurance with respect to the Property, and Lessee shall cause Lessor
and the Lender to be named loss payee as their interests may appear on such
policy or policies, all in forms and amounts as set forth in Schedule 9.1.

(c) Nothing in this Article 9 shall prohibit the Lessee from maintaining at its
expense insurance on or with respect to the Property, naming the Lessee as
insured and/or loss payee for an amount greater than the insurance required to
be maintained under this Section 9.1, unless such insurance would conflict with
or otherwise limit the availability of or coverage afforded by insurance
required to be maintained under Section 9.1. Nothing in this Section 9.1 shall
prohibit the Lessor from maintaining at its expense other insurance on or with
respect to the Property or the operation, use and occupancy of the Property,
naming the Lessor as insured and/or payee, unless such insurance would conflict
with, cause the Lessor to be a coinsurer or otherwise limit or adversely affect
the ability to obtain, or the cost of the insurance required to be maintained
under Section 9.1.

(d) Copies of any certificates required to be delivered under Schedule 9.1 shall
be delivered to Lessor at the same time delivered to the Lender.

(e) Irrespective of the cause thereof, Lessor shall not be liable for any loss
or damage to any buildings or other portion of the Property resulting from fire,
explosion or any other casualty. In the event of Lessee’s failure to obtain or
maintain the insurance called for under this Lease after notice and applicable
grace, Lessor shall have the right, together with Lessor’s remedies set forth
herein, to obtain the policies of insurance required under this Lease and to
bill Lessee for the premium payments therefor, together with interest at the
Default Rate. Lessor shall have no obligation to maintain insurance of any
nature or type whatsoever.

 

14



--------------------------------------------------------------------------------

(f) In the event Lessee elects to self-insure, it shall be obligated to use or
pay to third parties, all amounts that Lessor, or such third party, would have
received had Lessee not self-insured. The foregoing shall not, however, act as a
limit on Lessee’s liability. Sums due from Lessee in lieu of insurance proceeds
because of Lessee’s self-insurance program shall be treated as insurance
proceeds for all purposes under this Lease.

(g) Each policy required to be carried by Lessee under this Lease shall also
provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or omission of Lessor or Lessee which might, absent such
provision, result in a forfeiture of all or a part of such insurance payment.

(h) Lessee shall comply with all insurance requirements applicable under any
insurance policies required to be maintained under this Lease.

ARTICLE 10

RETURN OF PROPERTY TO LESSOR

Section 10.1. Return of Property to Lessor. Lessee shall, upon the expiration or
termination of this Lease, and at its own expense, return the Property to Lessor
by surrendering the same into the possession of Lessor:

(a) free and clear of all Liens (whether by payment or bonding), except that
Lessee shall have no responsibility or liability in respect of (i) Lessor Liens,
(ii) any Lien created by the Mortgage and related debt documents, and
(iii) Liens for taxes not yet due and payable; and

(b) in compliance in all material respects with all Applicable Laws and in
compliance with the maintenance conditions required by this Lease. All
Alterations and Lessee’s Equipment and Personalty not removed by Lessee by the
last day of the Lease Term (but in the event of a termination other than upon
the expiration of the Base Term or any Renewal Term, within thirty (30) days
after said termination of this Lease), other than those Alterations as to which
title shall vest in Lessor pursuant to Section 8.4, shall be deemed abandoned in
place by Lessee and shall become the property of Lessor. Lessee shall pay or
reimburse Lessor for any reasonable, actual, out-of-pocket costs incurred by
Lessor in connection with the removal or disposal of such relinquished property,
which obligation shall survive the expiration or termination of this Lease. In
no event shall Lessee be required to remove or pay for the removal of any built
in, permanent fixtures or improvements existing on, or within, the Property as
of the date of this Lease or for any raised computer floors built during the
Term or for any other Alterations made in compliance with the terms of this
Agreement, or for any cabling or wiring (or similar property) now or hereafter
located on or in the Property.

Upon the return of the Property, Lessee shall deliver therewith:

(i) all transferable licenses and permits pertaining to the Property by general
assignment, without warranty or recourse;

 

15



--------------------------------------------------------------------------------

(ii) as built-drawings including plans for HVAC, mechanical and electrical
systems, to the extent in Lessee’s possession and not previously delivered to
Lessor, without warranty or recourse;

(iii) keys to the Property; and

(iv) assignment of all maintenance contracts (to the extent required by Lessor)
and existing warranties applicable to the Property by general assignment,
without warranty or recourse to the extent assignable.

Lessee agrees to reasonably cooperate with Lessor and its representatives to
effectuate a smooth transition of the operation and maintenance of the Property.
Notwithstanding anything expressly to the contrary hereunder, providing Lessee
surrenders the Property and all Alterations and Equipment upon the expiration or
termination of this Lease in compliance with all Applicable Laws, the failure to
remove any of Lessee’s Alterations or Equipment in accordance with the
provisions hereof shall not result in Lessee being deemed a holdover tenant
hereunder.

ARTICLE 11

ASSIGNMENT BY LESSEE

Section 11.1. Assignment by Lessee. So long as no Lease Event of Default has
occurred and is continuing, Lessee may, at Lessee’s sole expense, without the
consent of Lessor, assign this Lease for a period that does not extend beyond
the Lease Term, to any Person, provided, however, that any such Person or other
Person is not a debtor or debtor-in- possession in a voluntary or involuntary
bankruptcy proceeding at the commencement of the assignment. For purposes
hereof, an assignment shall include a merger or consolidation of Lessee. Any
assignee shall assume in writing any obligations of Lessee arising from and
after the effective date of the assignment, provided, however, that no such
assignment shall become effective until (i) a fully executed copy of an
assignment and assumption agreement shall have been delivered to Lessor and the
Lender, and (ii) such assignee shall have executed such instruments and other
documents and provided such further assurances as the Lender shall reasonably
request to ensure that such assignment is subject to the Mortgage and any
related debt documents. Notwithstanding any such assignment, Lessee shall not be
released from its primary liability hereunder and shall continue to be obligated
for all obligations of “Lessee” in this Lease, which obligations shall continue
in full effect as obligations of a principal and not of a guarantor, as though
no assignment had been made. Lessee will have the right, subsequent to any
assignment (a) to receive a duplicate copy of each notice of default sent by
Lessor to any assignee (but such notice shall be effective as against the
Lessee, as well as any subsequent assignees, even if a copy has not been
delivered to such requesting assignee), and (b) to cure any default by any
assignee under the Lease within the cure period provided for hereunder. Lessee’s
liability hereunder shall continue notwithstanding the rejection of this Lease
by an assignee or any sublease of this Lease pursuant to Section 365 of Title 11
of the United States Code, any other provision of the Bankruptcy Code, or any
similar law relating to bankruptcy, insolvency, reorganization or the rights of
creditors, which arises subsequent to such assignment. In the event Lessee
assigns this Lease and it shall thereafter be rejected in a bankruptcy or
similar proceeding, a new lease

 

16



--------------------------------------------------------------------------------

identical to this Lease shall be re-instituted as between Lessor and Lessee
without further act of either party, provided Lessor shall not be obligated to
deliver to Lessee possession of the Property free of any tenancy created or
caused by Lessee or any entity holding by or through Lessee but Lessee may, in
Lessor’s name, but at Lessee’s expense, take such action as it deems appropriate
to have such assignee removed from the Property. Lessor shall reasonably
cooperate with Lessee in such efforts. Nothing herein shall be construed to
permit Lessee to mortgage, pledge, hypothecate or otherwise collaterally assign
in any manner or nature whatsoever Lessee’s interest under this Lease in whole
or in part. Lessee shall provide written notice to Lessor and the Lender of any
assignment of this Lease within thirty (30) days after the effective date
thereof and an executed copy of the approved agreement of assignment and
assumption within thirty (30) days after the execution thereof. To the extent an
assignee of this Lease fails to perform on behalf of Lessee the obligations of
Lessee hereunder, and Lessee performs such obligations, then Lessee shall be
subrogated to the rights of Lessor as against such assignee in respect of such
performance.

ARTICLE 12

LOSS; DESTRUCTION; CONDEMNATION OR DAMAGE

Section 12.1. Event of Loss. If there shall occur an Event of Loss with respect
to the Property (the “Affected Property (for purposes of this Lease, the
Affected Property being the entire Property)”), Lessee shall give Lessor prompt
written notice thereof and elect, within sixty (60) days after the occurrence of
the Event of Loss, one of the following options:

(i) Offer to purchase the Affected Property from Lessor, on a Rent Payment Date,
(the “Stipulated Loss Value Date”), and which Rent Payment Date shall be the
first Rent Payment Date at least forty (40) days after Lessor accepts such
offer, for a purchase price equal to the sum of (A) the Stipulated Loss Value
for the Affected Property, determined as of such Stipulated Loss Value Date,
plus (B) all unpaid Rent with respect to the Affected Property due but unpaid
through such Stipulated Loss Value Date, plus (C) an amount equal to the
reasonable out-of-pocket attorneys’ fees of Lessor relating to the purchase by
Lessee as a result of such Event of Loss. Lessor (subject to the consent of the
Lender), shall have sixty (60) days from the date of receipt of Lessee’s offer
to decide whether to reject such offer. If Lessee has not received a response
after forty (40) days, it may send a second notice to the foregoing parties,
stating clearly in boldface that Lessor’s failure to reject such offer by the
later of (i) the original sixty (60) day period, or (ii) ten (10) days after
delivery of such second notice, shall be deemed Lessor’s acceptance of such
offer; or

(ii) Restore and rebuild the Improvements damaged as a result of such Event of
Loss (regardless of the availability of any insurance proceeds) so as to have a
value, utility and remaining useful life as nearly as reasonably practicable
equal to the value, utility and remaining useful life of the Affected Property
immediately prior to such Event of Loss, and in all events as required by
Section 8.2, such restoration to be done as expeditiously as is commercially
reasonable and to be substantially completed, subject to force majeure, within
twenty four months from the date of the Event of Loss, and in any event by the
expiration of the Lease Term (and Lessee shall remain liable for the completion
of such restoration beyond the expiration of the Lease Term to the extent not
completed prior to such expiration but Lessee’s obligation to

 

17



--------------------------------------------------------------------------------

complete the Improvements shall not constitute a holdover by Lessee, who shall
be granted access to the Property for such completion). In the event, due to
force majeure events, restoration cannot be completed by the expiration of the
Term, Lessee shall diligently complete the restoration thereafter and shall be
liable to pay Base Rent (based on the Base Rent in effect on the day prior to
the expiration of the Term (on a per diem basis)) and Supplemental Rent, until
such restoration is complete.

Notwithstanding the options described in subsections 12.1(i) and (ii) if the
Event of Loss occurs in the last of two (2) years of the Term, Lessee shall have
the right to terminate the Lease effective as of the date of delivery of a
notice of termination to Lessor not later than sixty (60) days following the
Event of Loss. Upon such termination Lessor shall be entitled to all insurance
proceeds and Lessee shall credit Lessor with all deductible amounts and Rent
until the effective date of such termination. Lessee shall not have the right to
terminate this Lease upon an Event of Loss if Lessee has exercised or intends to
exercise its early termination right as provided for in the definition of Base
Term. In other words Lessee does not, under any circumstances, have the right to
exercise both rights of early termination and the right to terminate this Lease
upon an Event of Loss pursuant to this paragraph.

If Lessee makes an offer to purchase pursuant to clause (i) above of this
Section 12.1, and Lessor accepts such offer or is deemed to accept such offer
within the sixty (60) day period referred to in the last sentence of clause
(i) above, the conveyance shall occur, and Lessee shall pay to Lessor the
Stipulated Loss Value and Rent described in said clause (i) on the Stipulated
Loss Value Date; provided that any Net Proceeds related to the Affected Property
then held by Lessor or the Lender shall be credited against the portion of such
purchase price payable to Lessor and the balance of Net Proceeds, if any, shall
be paid to or retained by Lessee. Concurrently with the payment in full of the
amounts payable pursuant to said clause (i), the terms of Article 22 shall be
complied with.

In the event Lessor rejects the offer of Lessee to purchase the Affected
Property as provided in clause (i) of this Section 12.1 (which it may not do
without the Lender’s written consent unless it first pays to the Lender an
amount sufficient to pay all amounts due Lender with respect to the Affected
Property ), the following amount shall be paid to or retained by Lessor on such
Stipulated Loss Value Date: (A) all Net Proceeds related to the Affected
Property, provided that, if Lessee is self-insured (as permitted above) by means
of deductibles, retained risks or no insurance whatsoever, Lessee shall pay such
amounts or additional amounts so that Lessor receives in total (including any
Net Proceeds) an amount that would have been paid by a third-party insurer under
a customary commercial all-risk full replacement-value insurance policy
substantially similar to that described in Schedule 9.01(a)(ii) without
deductibles or retained risks (but in any case amounts paid to Lessor will not
be in excess of the replacement value of the Improvements immediately preceding
the Event of Loss, which replacement value shall be as mutually agreed between
Lessee and Lessor and, failing such agreement within fifteen (15) days of the
request of either party to do so, by the Appraisal Procedure), plus (B) unpaid
Rent due with respect to the Affected Property on and through such Stipulated
Loss Value Date.

Upon payment in full of the amounts set forth in clauses (A) and (B) of the
preceding paragraph (in the event Lessor rejected Lessee’s offer) or upon
payment in full of the amounts set forth in clause (i) of the first sentence of
this Section 12.1 and consummation of the sale to

 

18



--------------------------------------------------------------------------------

Lessee (or its designee) (in the event Lessor accepted Lessee’s offer to
purchase), (1) the Lease Term shall end, and (2) the obligations of Lessee
hereunder (other than any obligations expressed herein as surviving termination
of this Lease) shall terminate as of the date of such payment.

If Lessor elects to reject the offer of Lessee hereunder to purchase the
Property pursuant to this Section 12.1 while a Mortgage encumbers the Property,
any notice of rejection shall only be effective, and Lessor shall only be
entitled to reject such offer, if such notice is in writing and either such
rejection is concurrently consented to in writing by the Lender or Lessor
concurrently with delivery of its rejection notice pays to the Lender all
amounts secured by the Mortgage with respect to the Affected Property, and
reasonably evidences such payment to Lessee, and absent such repayment or
consent by the Lender within the period referred to in the last sentence of
clause (i) above, Lessor shall be deemed to have accepted Lessee’s offer.

Section 12.2. Application of Payments Upon an Event of Loss When Lease
Continues. Payments received at any time by Lessor or Lessee from any
Governmental Authority or insurance carrier or other Person with respect to any
Event of Loss in a case in which this Lease will not terminate (and there will
occur no abatement or reduction of rent) because Lessee has elected to proceed
under clause (ii) of Section 12.1, shall be paid to Lessee to be applied, as
necessary, to the repair or restoration of the Property as described in clause
(ii) of Section 12.1. Any excess insurance proceeds remaining thereafter shall
be retained by Lessee. In the event of a condemnation which does not result in a
termination of the Lease, the proceeds of the Condemnation award remaining after
repair and restoration, to the extent the excess equals or exceeds $500,000.00,
shall be paid to the Lessor. The first $500,000.00 of excess Condemnation
proceeds shall be allocated between Lessor and Lessee as set forth on Schedule
12.2 attached hereto. In no event shall Rent be adjusted.

Section 12.3. Application of Payments Not Relating to an Event of Loss. In case
of a Condemnation or Casualty which is not an Event of Loss or which does not
result in a termination of this Lease in accordance with the above provisions of
Article 12, this Lease shall remain in full force and effect, without any
abatement or reduction of Rent. Subject to Section 12.4, all Net Casualty
Proceeds and all Net Condemnation Proceeds, as the case may be, shall be paid to
Lessee to be applied, as necessary, to the repair or restoration of the Property
so such Property shall have a value, utility and remaining useful life as close
as reasonably practicable to the value, utility and remaining useful life
existing immediately prior to such Casualty or Condemnation. Any excess
insurance proceeds remaining thereafter shall be retained by Lessee and any
excess condemnation award remaining thereafter in excess of $500,000.00 shall be
paid to Lessor. The first $500,000.00 of excess condemnation proceeds shall be
divided by Lessor and Lessee as set forth on Schedule 12.2.

Section 12.4. Other Dispositions. Net Casualty Proceeds or Net Condemnation
Proceeds, as the case may be, in excess of the Threshold Amount (each, as
applicable, the “Restoration Fund”) in respect of such Casualty or Condemnation,
as the case may be, shall be paid to the Proceeds Trustee for release to Lessee
as restoration progresses, subject to and in accordance with Section 12.4(a).
Lessor and Lessee hereby authorize and direct (i) any insurer, to make payment
in excess of the Threshold Amount under policies of casualty insurance required
to be maintained by Lessee pursuant to Section 9.1(a) directly to the Proceeds
Trustee instead of to Lessor and Lessee jointly, and (ii) any Governmental
Agency to make payments of

 

19



--------------------------------------------------------------------------------

any Net Condemnation Proceeds in excess of the Threshold Amount directly to the
Proceeds Trustee instead of to Lessor and/or Lessee; and each of Lessee and
Lessor hereby appoints the Proceeds Trustee as its attorney-in-fact to endorse
any draft therefor for the purposes set forth in this Lease after approval by
Lessee of the Proceeds Trustee, if the Proceeds Trustee is other than the
Lender. In the event that a Casualty shall occur at such time as Lessee shall
not have maintained property or casualty insurance to the extent required by
said Section 9.1(a) (i.e., Lessee is self insuring in whole, or in part), Lessee
shall be obligated to pay itself towards restoration the amount it self insures.
Lessee shall be obligated to pay the Threshold Amount (or any amount it
self-insured) towards restoration costs prior to the disbursement of any funds
from the Restoration Fund.

(a) The Restoration Fund, if any, shall be disbursed by the Proceeds Trustee by
wire transfer of immediately available funds within five (5) Business Days of
the last submission made pursuant to and in accordance with the following
conditions (provided that there shall be no more than one disbursement during
each month):

(i) At the time of any disbursement, no Lease Event of Default shall exist and,
subject to Article 7, no mechanics’ or materialmen’s liens shall have been filed
and remain undischarged, unbonded or not insured over.

(ii) Disbursements (subject to the holdback in Section 12.4(a)(iv) below) shall
be made from time to time in an amount not exceeding the hard and soft cost of
the work and costs incurred since the last disbursement upon receipt of
(1) satisfactory evidence, including architects’ certificates when required
pursuant to Section 8.3, of the stage of completion, of the estimated cost of
completion and of performance of the work to date in a good and workmanlike
manner in accordance with the contracts, plans and specifications, (2) partial
releases of liens from Lessee’s general contractor in respect of the
disbursement made pursuant to the immediately preceding request, and (3) other
reasonable evidence of cost incurred (whether or not paid) so that the Proceeds
Trustee is able to verify that the amounts disbursed from time to time are
represented by work that is completed in place or delivered to the site and free
and clear of (subject to Article 7), mechanics’ and materialmen’s lien claims.

(iii) Each request for disbursement shall be accompanied by a certificate of
Lessee (1) agreeing to use amounts disbursed for the costs described in
Section 12.4(a)(iv), (2) describing the work, materials or other costs or
expenses for which payment is requested, (3) stating the cost incurred in
connection therewith, (4) stating that Lessee has paid costs and expenses for
such work in an amount equal to the self insured and/or deductible amounts as
permitted by Section 9.1(b) (and attaching thereto evidence thereof reasonable
satisfactory to Lessor) and (5) stating that Lessee has not previously received
payment for such work or expense and the certificate to be delivered by Lessee
upon completion of the work shall, in addition, state that the work has been
substantially completed and complies with the applicable requirements of this
Lease.

(iv) The Proceeds Trustee shall retain ten percent (10%) of the amounts
otherwise disbursable until the restoration is at least fifty percent
(50%) complete, and thereafter five percent (5%) until the restoration is
substantially complete.

 

20



--------------------------------------------------------------------------------

(v) The Restoration Fund shall be kept by the Proceeds Trustee in a separate
interest-bearing federally insured account or invested in Permitted Investments
(as directed by, or on behalf of, Lessee).

(vi) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of restoration, as reasonably determined by the Proceeds
Trustee, exceeds the then amount of the Restoration Fund, Lessee shall fund at
its own expense the costs of such restoration until the remaining Restoration
Fund is sufficient for the completion of the restoration. In the case of
Casualty, any sum in the Restoration Fund which remains in the Restoration Fund
upon the completion of restoration shall be paid to Lessee. In the case of
Condemnation, any sum in the Restoration Fund which remains in the Restoration
Fund upon the completion of restoration shall be applied as set forth in
Section 12.2.

Section 12.5 Negotiations. In the event the Property becomes subject to
condemnation or requisition proceedings, Lessee shall control the negotiations
with the relevant Governmental Authority, unless: (i) a Lease Event of Default
shall be continuing, or (ii) the Net Condemnation Proceeds will likely be in
excess of the Threshold Amount (which determination shall be made in Lessor’s
reasonable discretion), in which case Lessor may elect in writing to control
such negotiations; provided that in any event Lessor may elect to participate in
such negotiations. Lessee shall give to Lessor and the Lender such information,
and copies of such documents, which relate to such proceedings and are in the
possession of Lessee, as are reasonably requested by Lessor or the Lender.
Lessor shall confer with Lessee as to any negotiations with Governmental
Authorities material to Lessee’s operations and shall not agree to any act that
would have a material adverse effect on Lessee’s business. Notwithstanding the
foregoing, in jurisdictions where a separate award may be granted for Lessee’s
Equipment and Personalty, moving and relocation expenses, business loss,
business damages, loss of goodwill, unamortized costs of any Alterations title
for which has not vested in Lessor pursuant to the terms of this Lease, and
Lessee’s attorneys’ fees, costs and expenses in the proceedings, Lessee may
assert claims for and control the negotiations pertaining to such interests,
provided that the Lessor’s award in respect to the Property is not diminished by
the award to Lessee. Lessee acknowledges that no payments shall be permitted
hereunder other than on a Rent Payment Date.

 

21



--------------------------------------------------------------------------------

ARTICLE 13

INTENTIONALLY OMITTED

ARTICLE 14

SUBLEASE

Section 14.1. Subleasing Permitted; Lessee Remains Obligated. Provided that no
Lease Event of Default shall have occurred and be continuing at the time the
sublease is entered into, upon fifteen (15) days’ prior written notice to Lessor
(except for subleases to Affiliates, in which case no notice shall be required),
Lessee may at any time and from time to time sublease the Property or any
portion or portions thereof to any Person or permit the occupancy of the
Property or any portion or portions thereof by any Person who is not a debtor or
debtor-in-possession in a voluntary or involuntary bankruptcy proceeding at the
commencement of the sublease term. Any such sublease, sub-sublease, license,
occupancy agreement or similar agreement (each, a “Sublease”) shall not release
Lessee from its primary liability for the performance of its duties and
obligations hereunder, and Lessee shall continue to be obligated for all
obligations of “Lessee” in this Lease, which obligations shall continue in full
effect as obligations of a principal and not of a guarantor, as though no
Sublease had been made. From time to time, but in no event more than once
annually, upon Lessor’s request, Lessee shall forward to Lessor the names,
businesses and square footage leased (or location) of all subtenants (other than
Subleases to Affiliates).

Section 14.2. Provisions of Subleases. Each Sublease will:

(a) be expressly subject and subordinate to this Lease and any mortgage
(including (the Mortgage) encumbering the Property;

(b) not extend beyond the Lease Term minus one day; and

(c) terminate upon any termination of this Lease, unless Lessor elects in
writing (which election must be consented to by the Lender), to cause the
sublessee to attorn to and recognize Lessor as the lessor under such Sublease,
whereupon such Sublease shall continue as a direct lease between the sublessee
and Lessor upon all the terms and conditions of such Sublease (it being agreed
that all Subleases with Affiliates of Lessee shall automatically terminate upon
termination of this Lease).

Section 14.3. Assignment of Sublease Rents. To secure the prompt and full
payment by Lessee of the Rent and the faithful performance by Lessee of all the
other terms and conditions herein contained on its part to be kept and
performed, Lessee hereby absolutely, presently assigns, transfers and sets over
unto Lessor, subject to the conditions hereinafter set forth in this
Section 14.3, all of Lessee’s right, title and interest in and to all Subleases,
and hereby confers upon Lessor, its agents and representatives, a right of entry
in, and sufficient possession of, the Property to permit and ensure the
collection by Lessor of the rentals and other sums payable under the Subleases,
and further agrees that the exercise of the right of entry and qualified
possession by Lessor shall not constitute an eviction of Lessee from the
Property or any portion thereof; provided, however, that Lessee shall continue
to have the right to collect, use, enjoy and

 

22



--------------------------------------------------------------------------------

distribute all Sublease revenue (a) except during the continuance of a Lease
Event of Default, or (b) until this Lease and the Lease Term shall be canceled
or terminated pursuant to the terms, covenants and conditions hereof, or
(c) until there occurs repossession under a dispossess warrant or other
judgment, order or decree of a court of competent jurisdiction and then only as
to such of the Subleases that Lessor may elect to take over and assume.
Notwithstanding the foregoing, if the events described in Section 14.3(b) and
Section 14.3(c) herein above have not occurred and if the Lease Event of Default
which caused such collection of revenue by Lessor shall have been cured by
Lessee or otherwise not continue to exist, upon the written demand of Lessee,
Lessor shall cease to exercise the rights granted hereunder to Lessor with
respect to the Subleases, and amounts collected under the Subleases and not
applied to Lessee’s obligations hereunder shall promptly be paid over to Lessee.

ARTICLE 15

INSPECTION

Section 15.1. Inspection. Upon at least five (5) Business Days’ prior written
notice to Lessee (or immediately if a Lease Event of Default shall be
continuing) Lessor or its respective representatives and agents (each, an
“Inspecting Party”), may, in a commercially reasonable manner and at their own
risk, inspect the Property, during normal business hours, to verify compliance
with the provisions of this Lease. No Sublease shall contain any restrictions on
inspection other than as set forth herein. The Inspecting Party shall repair any
damage caused by any inspection performed pursuant to Section 15.1. Unless a
Lease Event of Default is continuing, no intrusive tests are permitted. Lessee
shall have the right during such inspection to have its representatives present
at any such inspection, including security guards. In addition, Lessee may
designate one or more reasonably sized “secure areas” to which Lessor or Lender
shall have no access, except during the continuance of a Lease Event of Default.
Each Inspecting Party agrees to hold in confidence all proprietary information
and trade secrets of which it becomes aware during such inspection. All such
inspections shall be at Lessor’s expense, unless a Lease Event of Default occurs
and is continuing. Further, upon fifteen (15) Business Days’ prior notice to
Lessee, but no more than once annually, the Inspecting Parties, at their
expense, may inspect the books and records as they relate to the maintenance and
care of the Property during the term of this Lease (other than Lessee’s
Equipment and Personalty), that are in the possession of Lessee, which shall be
made available at the Property or the headquarters of the Lessee. Such
inspection shall be at the cost of the Inspecting Party unless a Lease Event of
Default exists, in which event Lessee shall pay such costs.

ARTICLE 16

LEASE EVENTS OF DEFAULT

Section 16.1. Lease Events of Default. The following events shall constitute a
“Lease Events of Default”:

(a) Lessee shall fail to make any payment of Base Rent, within five (5) Business
Days after notice that such amount is due and unpaid;

 

23



--------------------------------------------------------------------------------

(b) Lessee shall fail to make any late payment and/or pay interest at the
Default Rate within ten (10) days after notice that such amount is due and
unpaid;

(c) Lessee shall fail to make any other payment of Supplemental Rent, other than
any amount described in clause (a) or clause (b) of this Article 16, and such
failure shall continue for a period of ten (10) days after notice of such
failure to Lessee from Lessor or Lender;

(d) Lessee shall fail to timely perform or observe any covenant or agreement
(not otherwise specified in this Article 16) to be performed or observed by it
hereunder and such failure shall continue for a period of thirty (30) days after
written notice thereof from Lessor or the Lender; provided that the continuation
of such a failure for thirty (30) days or longer after such notice shall not
constitute a Lease Event of Default if such failure can be cured, but cannot
reasonably be cured within such thirty (30) day period, and Lessee shall
commence to cure such failure within such thirty (30) day period and shall be
diligently and continuously prosecuting the cure of such failure.

(e) except to the extent the Lessee is permitted to self-insure pursuant to
Section 9.1(b) and Schedule 9.1, Lessee shall fail to carry or maintain in full
force any insurance required hereunder, and such failure shall continue for ten
(10) business days after such obligations arises. but not beyond the expiration
date of any required policy of insurance;

(f) any representation or warranty made by the Lessee herein shall prove to have
been incorrect in any material respect when such representation or warranty was
made and shall remain materially incorrect at the time in question, and is not
cured in all material respects within thirty (30) days of notice to Lessee of
such breach; provided that the continuation of such a failure for thirty
(30) days or longer after such notice shall not constitute a Lease Event of
Default if such failure can be cured, but cannot reasonably be cured within such
thirty (30) day period, and Lessee shall commence to cure such failure within
such thirty (30) day period and shall be diligently and continuously prosecuting
the cure of such failure.

(g) (A) Lessee makes any general arrangement or assignment for the benefit of
creditors; (B) Lessee becomes a “debtor” as defined in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within ninety (90) days); (C) the appointment of a
trustee or receiver to take possession of substantially all of the assets of
Lessee where possession is not restored to Lessee within ninety (90) days;
(D) the attachment, execution or other judicial seizure of substantially all of
the assets of Lessee where such seizure is not discharged within ninety
(90) days; (E) Lessee admits in writing its inability to pay its debts generally
as they become due; (F) Lessee files a petition or answer seeking reorganization
or arrangement or other protection under the Federal bankruptcy laws or any
other applicable law or statute of the United States of America or any State
thereof; (G) Lessee is liquidated or dissolved, or placed under conservatorship
or other protection under any applicable federal or state law; (H) any petition
is filed by or against Lessee under Federal bankruptcy laws, or any other
proceeding is instituted by or against Lessee seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for Lessee, or for any substantial part of
the property of Lessee, and such proceeding is not dismissed within ninety
(90) days after institution thereof, or Lessee shall take any action to
authorize or effect any of the actions set forth above in this subsection (g).

 

24



--------------------------------------------------------------------------------

(h) Lessee shall commit a Lessee Event of Default under the Ground Lease.

ARTICLE 17

ENFORCEMENT

Section 17.1. Remedies. Upon the occurrence of any Lease Event of Default and at
any time thereafter so long as the same shall be continuing, Lessor may, at its
option, by notice to Lessee do one or more of the following as Lessor in its
sole discretion shall determine:

(a) Lessor may, by notice to Lessee, terminate this Lease as of the date
specified in such notice; provided (i) no reletting, reentry or taking of
possession of any or all of the Property by Lessor will be construed as an
election on Lessor’s part to terminate this Lease unless a written notice of
such intention is given to Lessee, (ii) notwithstanding any reletting, reentry
or taking of possession, Lessor may at any time thereafter elect to terminate
this Lease with respect to any or all of the Property, and (iii) no act or thing
done by Lessor or any of its agents, representatives or employees and no
agreement accepting a surrender of any or all of the Property shall be valid
unless the same be made in writing and executed by Lessor. If Lessor shall have
terminated the Lease, Lessor may demand that Lessee pay to Lessor, and Lessee
shall pay to Lessor, the amounts set forth in subparagraphs (c) or (e) below.

(b) Lessor may whether or not the Lease is terminated (i) demand that Lessee,
and Lessee shall upon the written demand of Lessor, return the Property promptly
to Lessor in the manner and condition required by, and otherwise in accordance
with all of the provisions of, Article 10 as if the Property were being returned
at the end of the Lease Term, and Lessor shall not be liable for the
reimbursement of Lessee for any costs and expenses incurred by Lessee in
connection therewith, and (ii) without prejudice to any other remedy which
Lessor may have for possession of the Property, enter upon the Property and take
immediate possession of (to the exclusion of Lessee) the Property and expel or
remove Lessee and any other person who may be occupying the same (subject to the
terms of any nondisturbance agreements with Lessor in favor of any subtenants),
by summary proceedings or otherwise, all without liability to Lessor for or by
reason of such entry or taking of possession, whether for the restoration of
damage to property caused by such taking or otherwise and, in addition to
Lessor’s other damages, Lessee shall be responsible for the reasonably necessary
costs and expenses of reletting actually incurred.

(c) Lessor may sell the Property at public or private sale, as Lessor may
determine, free and clear of any rights of Lessee and without any duty to
account to Lessee with respect to such action or inaction or any proceeds with
respect thereto (except to the extent required by the next succeeding sentence
if Lessor shall elect to exercise its rights thereunder), in which event
Lessee’s obligation to pay Base Rent hereunder for periods commencing after the
Stipulated Loss Value Date next succeeding the date of such sale shall be
terminated. If Lessor shall have sold any of the Property pursuant to the above
terms of this Section 17.1(c), Lessor may demand that Lessee pay to Lessor, and
Lessee shall promptly pay to Lessor, on the date of such sale, as liquidated
damages for loss of a bargain and not as a penalty (the parties agreeing

 

25



--------------------------------------------------------------------------------

that Lessor’s actual damages would be difficult to predict, but the liquidated
damages described below represent a reasonable approximation of such amount), in
lieu of Base Rent in respect of the Property due for the period commencing on
the Stipulated Loss Date next succeeding the date of sale, an amount equal to
the sum of:

(1) all unpaid Rent with respect to the Property due but unpaid through such
Stipulated Loss Date; plus

(2) an amount equal to the present value of the amount of the Base Rent payments
payable on the Business Day before the date preceding the remaining scheduled
Rent Payment Dates, discounted monthly at the Reference Rate;

(3) interest at the Default Rate on all of the foregoing amounts from the date
due until the date of actual payment;

to the extent such amount exceeds the net proceeds of such sale.

(d) Except as Lessor may otherwise be required by Applicable Laws, Lessor may
hold, keep idle or lease to others the Property as Lessor in its sole discretion
may determine, free and clear of any rights of Lessee and without any duty to
account to Lessee with respect to such action or inaction or for any proceeds
with respect to such action or inaction, except that Lessee’s obligation to pay
Base Rent from and after the occurrence of a Lease Event of Default, but prior
to the termination of the Lease or the foreclosure of the Lien of the Lender,
shall be reduced by the net proceeds, if any, received by Lessor from leasing
the Property to any Person, or allowing any Person to use the Property, other
than Lessee for the same periods or any portion thereof,

(e) Lessor may, whether or not Lessor shall have exercised or shall thereafter
at any time exercise any of its rights under Section 17.1(b) or 17.1(d), but
only if the Property shall not have been sold under Section 17.1(c), demand, by
written notice to Lessee specifying a Stipulated Loss Value Date (the “Final
Payment Date”) not earlier than twenty (20) days after the date of such notice,
that Lessee pay to Lessor, and Lessee shall pay to Lessor, on the Final Payment
Date, as liquidated damages for loss of a bargain and not as a penalty (the
parties agreeing that Lessor’s actual damages would be difficult to predict, but
the aforementioned liquidated damages represent a reasonable approximation of
such amount), in lieu of Base Rent for periods commencing after the Final
Payment Date, an amount equal to the sum of:

(1) all unpaid Rent with respect to the Property due but unpaid through such
Stipulated Loss Value Date; plus

(2) an amount equal to the present value of the amount of the Base Rent payments
payable on the Business Day before the dates preceding the remaining scheduled
Rent Payment Dates, discounted monthly at the Reference Rate;

(3) interest at the Default Rate on all of the foregoing amounts from the date
due until the date of actual payment.

(f) Lessor may retain and apply against Lessor’s damages all sums which Lessor
would, absent such Lease Event of Default, be required to pay to, or turn over
to, Lessee pursuant to the terms of this Lease; or

 

26



--------------------------------------------------------------------------------

(g) Lessor may exercise any other right or remedy that may be available to it
under Applicable Laws or in equity, or proceed by appropriate court action
(legal or equitable) to enforce the terms hereof or to recover damages for the
breach hereof. A single or separate suits may be brought to collect any such
damages for any period or periods with respect to which Rent shall have accrued,
and such suits shall not in any manner prejudice Lessor’s right to collect any
such damages for any subsequent period, or Lessor may defer any such suit until
after the expiration of the Base Term or the then current Renewal Term, in which
event such suit shall be deemed not to have accrued until the expiration of the
Base Term, or the then current Renewal Term.

Section 17.2. Survival of Lessee’s Obligations. Except to the extent prohibited
by Applicable Laws, no repossession of any or all of the Property or exercise of
any remedy under this Lease, including termination of this Lease, shall, except
as specifically provided herein, relieve Lessee of any of its liabilities and
obligations hereunder, including the obligation to pay Rent. In addition, except
as specifically provided herein, Lessee shall be liable for any and all unpaid
Rent due hereunder before, after or during the exercise of any of the foregoing
remedies, including all reasonable legal fees and other costs and expenses
incurred by Lessor by reason of the occurrence of any Lease Event of Default or
the exercise of Lessor’s remedies with respect thereto, and including all costs
and expenses incurred in connection with the return of the Property in the
manner and condition required by, and otherwise in accordance with the
provisions of, Article 10 as if the Property were being returned at the end of
the Lease Term. At any sale of any or all of the Property or any other rights
pursuant to Section 17.1, Lessor or the Lender may bid for and purchase the
Property.

Section 17.3. Remedies Cumulative; No Waiver; Consents; Mitigation of Damages.
To the extent permitted by, and subject to the mandatory requirements of,
Applicable Laws, each and every right, power and remedy herein specifically
given to Lessor or otherwise in this Lease shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lessor, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any right, power or remedy. No delay or omission
by Lessor in the exercise of any right, power or remedy or in the pursuit of any
remedy shall impair any such right, power or remedy or be construed to be a
waiver of any default on the part of Lessee or to be an acquiescence therein.
Lessor’s consent to any request made by Lessee shall not be deemed to constitute
or preclude the necessity for obtaining Lessor’s consent, in the future, to all
similar requests. No express or implied waiver by Lessor of any Lease Event of
Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Lease Event of Default. Lessor shall use reasonable efforts to
mitigate any damages suffered by Lessor that result from a Lease Event of
Default.

 

27



--------------------------------------------------------------------------------

ARTICLE 18

RIGHT TO PERFORM FOR LESSEE

Section 18.1.Right to Perform for Lessee. If Lessee shall fail to perform or
comply with any of its agreements contained herein, following applicable notice
and cure periods, Lessor may perform or comply with such agreement, and Lessor
shall not thereby be deemed to have waived any default caused by such failure,
and the amount of payment required to be made by Lessee hereunder and made by
Lessor on behalf of Lessee, and the reasonable out-of-pocket third-party costs
and expenses of Lessor (including reasonable attorneys’ fees and expenses)
incurred in connection with the performance of or compliance with such
agreement, as the case may be, together with interest thereon at the Default
Rate, shall be deemed Supplemental Rent, payable by Lessee to Lessor upon
demand. In addition, during the continuance of a Lease Event of Default in
respect of Lessee’s obligations under Section 8.2 and/or Section 8.5, then, in
addition to the rights above and at the cost of Lessee, (a) Lessor shall have
the right to hire Persons (as selected by Lessor in its reasonable discretion)
to cure such Lease Event of Default, and to take any and all other actions
necessary to cure such Lease Event of Default, and (b) Lessee shall cooperate
with Lessor, and the Persons hired by Lessor, in the performance of such cure,
including, without limitation, (i) providing access to the subject Property at
reasonable times every day of the week, (ii) making available water, electricity
and other utilities existing at or on the subject Property, and
(iii) restricting or closing the Property, but only if such restriction or
closure is reasonably necessary for the performance of such cure and provided
that such closure shall be done for and during a time period and in such manner
that balances the need for the maintenance or repair of the Property (and doing
so in a safe manner) and the continuing operations of the Property.

ARTICLE 19

INDEMNITIES

Section 19.1. General Indemnification.

(a) Lessee agrees to indemnify, defend, and keep harmless each Indemnitee, from
and against any and all Claims arising out of acts, or failures to act, prior to
the expiration or earlier termination of the Term (whether during the Lease
Term, or prior to the Closing Date), whenever they may be suffered, imposed on
or asserted against any Indemnitee, to the extent arising out of (i) the
ownership, leasing, subleasing, assignment, financing, refinancing, renewal,
return, operation, possession, use, non-use, maintenance, modification,
alteration, reconstruction, restoration, or replacement of the Property or the
Lease, or from the granting by Lessor at Lessee’s request of easements, licenses
or any similar rights with respect to all or any part of the Property, or from
the construction, design, purchase or condition of the Property (including any
Claims (whether by Governmental Authority or other Person) arising, directly or
indirectly, out of the actual or alleged presence, use, storage, generation,
Release or threat of Release of any Hazardous Materials, and any Claims for
patent, trademark or copyright infringement and latent or other defects, whether
or not discoverable), including any liability under Applicable Laws (including,
without limitation, any Claims arising directly or indirectly out of any actual
or alleged violation, now or hereafter existing, of any Environmental Laws),
(ii) this Lease or any modification, amendment or supplement thereto, to the
extent arising out of the operation,

 

28



--------------------------------------------------------------------------------

maintenance, use or possession of the Property whether before or after the
Closing Date, (iii) the non-compliance of the Property with Applicable Laws
(including because of the existence of the Permitted Liens), (iv) without
limiting any other indemnities herein, any other matters relating to the
Property or any operations thereon, and not already covered by this
Section 19.1(a), to the extent such matters arise out of the operation,
maintenance, use or possession of the Property by Lessee, whether before or
after the Closing Date, including matters relating to Environmental Laws or
Hazardous Materials, the breach by Lessee of its representations, warranties,
covenants and obligations in this Lease whether or not such Claim arises or
accrues prior to the date of this Lease, (v) the business and activities of
Lessee, except to the extent arising out of relationships not related to this
transaction, (vi) the cost of any Remedial Action, assessment, containment,
monitoring, treatment and/or removal of any and all Hazardous Materials from all
or any portion of the Property or any surrounding areas over which Lessee has
responsibility, the cost of any actions taken in response to a release or threat
of release of any Hazardous Materials on, in, under, relating to or affecting
any portion of the Property or any surrounding areas over which Lessee has
responsibility to prevent or minimize such release or threat of release so that
it does not migrate or otherwise cause or threaten danger to present or future
public health, safety, welfare or the environment, and costs incurred to comply
with Environmental Laws in connection with all or any portion of the Property or
any surrounding areas over which Lessee has responsibility, (vii) a Lease
Default or a Lease Event of Default, (viii) any litigation, suit, cause of
action, writ, decree, injunction, order, judgment, proceeding or Claim now or
hereafter asserted against the Property, Lessor (by virtue of its ownership of,
leasing or financing of the Property), or Lessee with respect to the Property or
this Lease, and (ix) any defects in title caused, created or permitted by
Lessee, or anyone acting by, through or under Lessee. Lessee acknowledges that
the foregoing includes any costs incurred by Lessor, or the Lender in performing
any inspections of any Property if such inspection reveals a violation by Lessee
of Section 8.5. Lessee shall not be required to indemnify any Indemnitee under
this Section 19.1 for any Claim to the extent resulting from (A) the willful
misconduct or negligence or breach of representation or warranty of such
Indemnitee or a member of such Indemnitee’s Group, (B) any amounts payable to
Lender unless such amounts are payable by Lessee under this Lease, (C) any acts
or events to the extent first occurring after the expiration of the Lease Term
and return of the Property to Lessor in the condition required in this Lease
(but any indemnification first arising after the expiration of the Term (and not
otherwise covered hereby) shall include only those matters relating to Lessee’s
failure to return the Property in the condition required), (D) any taxes, except
to the extent covered in Sections 8.6 of this Lease, (E) any voluntary transfers
of the Property made by Lessor (other than arising out of a Lease Event of
Default by Lessee), and (F) any voluntary transfer made by the Lender. Lessee
shall be entitled to credit against any payments due under this Section 19.1 any
insurance recoveries or other reimbursements received by the Indemnitee to be
indemnified in respect of the related Claim under or from insurance paid for,
directly or indirectly, by Lessee or assigned to Lessor by Lessee, to the extent
such insurance recoveries exceed such Indemnitee’s costs and expenses incurred
in recouping such insurance recovery.

(b) In case any Claim shall be made or brought against any Indemnitee, such
Indemnitees shall give prompt notice thereof to Lessee, provided that failure to
so notify Lessee shall not reduce Lessee’s obligations to indemnify any
Indemnitee hereunder unless and only to the extent such failure results in
additional liability on Lessee’s part. Lessee shall be entitled, at its expense,
acting through counsel selected by Lessee (and reasonably satisfactory to such

 

29



--------------------------------------------------------------------------------

Indemnitee), to participate in, and, to the extent that Lessee desires, to
assume and control, the negotiation, litigation and/or settlement of any such
Claim (subject to the provisions of the last sentence of subparagraph (c) of
this Section 19.1). Such Indemnitee may (but shall not be obligated to)
participate in a reasonable manner at its own expense (unless Lessee is not
properly performing its obligations hereunder) and with its own counsel in any
proceeding conducted by Lessee in accordance with the foregoing. If Lessee shall
defend the Indemnitee in any such suit or proceeding, then, unless such
Indemnitee shall determine (in its reasonable discretion) that a conflict of
interest exists between Lessee and such Indemnitee, Lessee shall not be
obligated to reimburse the Indemnitee for the cost of such Indemnitee’s
attorneys’ fees or expenses incurred in connection with such suit or proceeding.

(c) Each Indemnitee shall at Lessee’s expense supply Lessee with such
information and documents reasonably requested by Lessee in connection with any
Claim for which Lessee may be required to indemnify any Indemnitee under this
Section 19.1. Unless a Lease Event of Default is continuing, no Indemnitee shall
enter into any settlement or other compromise with respect to any Claim for
which indemnification is required under this Section 19.1 without the prior
written consent of Lessee. Lessee shall have the authority to settle or
compromise any Claim against an Indemnitee hereunder, provided that no admission
of wrongdoing shall be required of such Indemnitee and such Indemnitee shall be
released of all liability in connection with any such Claim.

(d) Upon payment in full of any Claim by Lessee pursuant to this Section 19.1 to
or on behalf of an Indemnitee, Lessee, without any further action, shall be
subrogated to any and all claims that such Indemnitee may have relating thereto,
and such Indemnitee shall execute such instruments of assignment and conveyance,
evidence of claims and payment and such other documents, instruments and
agreements as may be necessary to preserve any such claims and otherwise
reasonably cooperate with Lessee to enable Lessee to pursue such claims.

(e) Prior to paying any amount otherwise payable to an Indemnitee pursuant to
this Section 19.1, Lessee shall be entitled to receive from such Indemnitee
(i) a written statement describing the amount so payable, (ii) a general release
from Indemnitee upon such payment with respect to the claim made and (iii) such
additional information as Lessee may reasonably request and which is reasonably
available to such Indemnitee to properly substantiate the requested payment.

(f) Subject to the penultimate sentence of Section 19.1(a) above, Lessee’s
liability hereunder shall in no way be limited or impaired by any act,
including, without limitation, (i) any amendment or modification to the Lease,
(ii) any waiver of any Lease Event of Default, default, or extension of time or
any failure to enforce any remedies or rights of either Lessor or Lender,
(iii) any sale or transfer of the Property, or (iv) any assignment of the Lease.

Section 19.2 Lessor’s Indemnification Obligation. Lessor agrees to indemnify,
defend, and hold harmless the Lessee, from and against any and all loss incurred
by Lessee resulting from Claims arising out of active actions prior to the
expiration or earlier termination of the Term, to the extent arising solely out
of Lessor’s (or its employees’ agents or contractors’) willful misconduct or
gross negligence.

 

30



--------------------------------------------------------------------------------

ARTICLE 20

LESSEE REPRESENTATIONS AND COVENANTS

Section 20.1. Representations and Warranties. Lessee represents and warrants to
Lessor that the following are true and correct as of the Closing Date:

(a) Due Organization. Lessee is a corporation duly organized, validly existing
and in good standing in the State of California and qualified to do business in,
and in good standing, in the State of California. Lessee has the corporate power
and authority to conduct its business as now conducted, to lease the Property
and to enter into and perform its obligations under the Lease. Lessee is duly
qualified to do business and is in good standing as a foreign corporation in any
jurisdiction where the failure to so qualify would have a material adverse
effect on its ability to perform its obligations under the Lease.

(b) Due Authorization; No Conflict. The Lease has been duly authorized by all
necessary corporate action on the part of Lessee and has been duly executed and
delivered by Lessee, and the execution, delivery and performance thereof by
Lessee will not, (i) require any approval of the stockholders of Lessee or any
approval or consent of any trustee or holder of any indebtedness or obligation
of Lessee, other than such consents and approvals as have been obtained,
(ii) contravene any Applicable Law binding on Lessee or (iii) contravene or
result in any breach of or constitute any default under Lessee’s charter or
by-laws or other organizational documents, or any indenture, judgment, order,
mortgage, loan agreement, contract, partnership or joint venture agreement,
lease or other agreement or instrument to which Lessee is a party or by which
Lessee is bound, or result in the creation of any Lien upon any of the property
of Lessee.

(c) Governmental Actions. All Governmental Action required in connection with
the execution, delivery and performance by Lessee of the Lease, has been or will
have been obtained, given or made.

(d) Enforceability. The Lease constitutes the legal, valid and binding
obligation of Lessee, enforceable against Lessee in accordance with the terms
thereof, except as enforceability may be limited by bankruptcy, moratorium,
fraudulent conveyance, insolvency, equitable principles or other similar laws
affecting the enforcement of creditors’ rights in general.

(e) Bankruptcy. No bankruptcy, reorganization, arrangement or insolvency
proceedings are pending, threatened or contemplated by Lessee, and Lessee has
not made a general assignment for the benefit of creditors.

(f) Tax Filings. All tax returns and reports of Lessee required by law to be
filed with respect to the Property have been duly filed, and all taxes,
interests and penalties assessed by any Governmental Authority upon the Property
or Lessee (with respect to the Property), which are due and payable, have been
paid, except to the extent being contested in good faith by the Lessee.

 

31



--------------------------------------------------------------------------------

(g) Condition of Property: Condemnation. The Property is, to the Lessee’s
knowledge, free and clear of any damage that would materially and adversely
affect its value. The Lessee has not received notice of any proceeding pending
for the total or partial condemnation of or affecting the Property, such that
such proceeding would have a material adverse effect on the Property. To the
Lessee’s knowledge, as of the Closing Date, all of the material Improvements lie
wholly within the boundaries and building restriction lines of such Property,
except for encroachments that are insured against by the Title Policy or that do
not materially and adversely affect the value or marketability of the Property,
and no improvements on adjoining properties materially encroach upon the
Property so as to materially and adversely affect the value or marketability of
the Property.

(h) Environmental Conditions. To the Lessee’s knowledge, there are no
circumstances or conditions with respect to the Property that render the
Property in violation (other than to a de minimis effect) of any applicable
Environmental Laws.

(i) Legal Proceedings. There are no pending or to the Lessee’s knowledge,
threatened actions, suits or proceedings by or before any court or governmental
authority against or affecting the Lessee with respect to the Property that, if
determined adversely to such Lessee or Property, would materially and adversely
affect the value of the Property.

(j) Licenses and Permits. To the Lessee’s knowledge, (i) it possesses all
material licenses, permits and authorizations required by applicable law for the
operation of the Property and (ii) all such licenses, permits and authorizations
are valid and in full force and effect.

The phrase “the Lessee’s knowledge” and other words and phrases of like import
shall mean the actual state of knowledge of Jane Baughman, Vice President –
Financial Planning and Treasurer. Lessee represents that the foregoing
individuals are the people who are likely to know of any matters covered by
these representations and warranties.

ARTICLE 21

LESSOR REPRESENTATIONS AND COVENANTS

Section 21.1. Representations and Warranties. Lessor represents and warrants to
Lessee that the following are true and correct as of the Closing Date:

(a) Due Organization. Lessor is a limited liability company duly organized,
validly existing and in good standing in the State of Delaware and qualified to
do business in, and in good standing, in the State of California. Lessor has the
corporate power and authority to conduct its business as now conducted and to
enter into and perform its obligations under the Lease. Lessor is duly qualified
to do business and is in good standing as a foreign limited liability company in
any jurisdiction where the failure to so qualify would have a material adverse
effect on its ability to perform its obligations under the Lease.

(b) Due Authorization; No Conflict. The Lease has been duly authorized by all
necessary corporate action on the part of Lessor and has been duly executed and
delivered by Lessor, and the execution, delivery and performance thereof by
Lessor will not, (i) require any approval of the members of Lessor or any
approval or consent of any trustee or holder of any

 

32



--------------------------------------------------------------------------------

indebtedness or obligation of Lessor, other than such consents and approvals as
have been obtained, (ii) contravene any Applicable Law binding on Lessor or
(iii) contravene or result in any breach of or constitute any default under
Lessor’s charter or by-laws or other organizational documents, or any indenture,
judgment, order, mortgage, loan agreement, contract, partnership or joint
venture agreement, lease or other agreement or instrument to which Lessor is a
party or by which Lessor is bound.

(c) Governmental Actions. All Governmental Action required in connection with
the execution, delivery and performance by Lessor of the Lease, has been or will
have been obtained, given or made.

(d) Enforceability. The Lease constitutes the legal, valid and binding
obligation of Lessor, enforceable against Lessor in accordance with the terms
thereof, except as enforceability may be limited by bankruptcy, moratorium,
fraudulent conveyance, insolvency, equitable principles or other similar laws
affecting the enforcement of creditors’ rights in general.

(e) Bankruptcy. No bankruptcy, reorganization, arrangement or insolvency
proceedings are pending, threatened or contemplated by Lessor, and Lessor has
not made a general assignment for the benefit of creditors.

ARTICLE 22

PURCHASE PROCEDURE

Section 22.1. Purchase Procedure. In the event of the purchase of Lessor’s
interest in the Property by Lessee pursuant to any provision of this Lease, the
terms and conditions of this Section 22.1 shall apply.

(a) On the closing date fixed for the purchase of Lessor’s interest in the
Property, which shall be a Rent Payment Date:

(i) Lessee shall pay to Lessor, in lawful money of the United States, at
Lessor’s address hereinabove stated or at any other place in the United States
which Lessor may designate, in immediately available funds, the applicable
purchase price or Stipulated Loss Value, and all other costs due as of such
Closing, including, without limitation, any applicable prepayment premium; and

(ii) Lessor shall execute and deliver to Lessee a deed with covenants against
grantor’s acts, assignment and/or such other instrument or instruments as may be
appropriate, which shall transfer Lessor’s interest in the Property, subject to,
(A) Permitted Liens (except for any mortgage indebtedness of Lessor if the sale
is pursuant to Article 12), (B) all liens, encumbrances, charges, exceptions and
restrictions attaching to the Property after the Closing Date which shall not
have been created or caused by Lessor (unless consented to by Lessee), and
(C) all applicable laws, rules, regulations, ordinances and governmental
restrictions then in effect.

(b) Lessee shall pay all costs, charges and expenses of incident to such
transfer, including, without limitation, all recording fees, transfer taxes,
title insurance premiums, and federal, state and local taxes, except for any net
income taxes, if the sale is pursuant to Section 12.1, otherwise, such costs
shall be as set forth in the terms.

 

33



--------------------------------------------------------------------------------

(c) In the event Lessor and Lessee enter into a purchase agreement for the sale
of the Property, Lessor agrees to cause the entity that owns the Property to be
sold to Lessee, in lieu of a sale of the Property to Lessee, in the event
(i) Lessee requests Lessor so to do; and (ii) the sale of the interests in
Lessor (rather than the Property) to Lessee shall not impose any obligations on
Lessor that would not be imposed had Lessor sold the Property, will not decrease
any rights Lessor would have had Lessor sold the Property, and will not create
any increased possibility of additional liability to Lessor (including without
limitation, for ongoing corporate acts, taxes, etc.), all as shall be reasonably
evidenced to Lessor by certificates, affidavits, opinions or otherwise. Lessor
agrees to cooperate with Lessee in effectuating such a transfer of equity
interests, subject to the terms hereof.

ARTICLE 23

TRANSFER OF LESSOR’S INTEREST

Section 23.1. Permitted Transfer. Subject to Article 4, Lessor may transfer all,
or any part of, its right, title and interest in and to any Property and its
rights under this Lease and the other documents relating thereto with respect to
such Property on the following terms and conditions, each of which shall be
satisfied prior to the effective date of the transfer (other than a transfer by
a deed-in-lieu of foreclosure or similar transfer made in connection with an
exercise of remedies under the Mortgage):

(a) such transfer shall be in compliance with the Mortgage and related
documents, (if still in place), and with Applicable Laws and shall not create a
relationship which would violate Applicable Laws;

(b) the transferor shall have given or at closing give to Lessee, notice of such
transfer, if of the entire Property, which notice shall contain such information
and evidence as shall be reasonably necessary to establish compliance with this
Article 23 and the name and address of the transferee for notices.

Section 23.2. Effects of Transfer. From and after any transfer effected in
accordance with this Article 23, the transferor shall be released, to the extent
of the interest transferred and the obligations assumed, in writing, by the
transferee, from its liability hereunder and under the other documents to which
it is a party relating to, the interests being transferred. Such release shall
be in respect of obligations (that are assumed, in writing, by the transferee)
arising on or after the date of such transfer. Upon any transfer by Lessor of
the Property as above provided, any such transferee shall be deemed the “Lessor”
for all purposes of such documents and each reference herein to Lessor shall
thereafter be deemed a reference to such transferee for all purposes, except as
provided in the preceding sentence. Lessee agrees to execute any and all
documents reasonably appropriate to effectuate the contemplated transfer by
Lessor, including, without limitation, an amendment to this Lease providing that
the new Lessor shall be Lessor and the existing Lessor shall be released from
its liabilities.

 

34



--------------------------------------------------------------------------------

ARTICLE 24

PERMITTED FINANCING

Section 24.1. Financing During Term.

Lessee hereby expressly consents to the Lien imposed in favor of any first
mortgage indebtedness. With respect to any financing or refinancing during the
Base Term and during any Renewal Term, Lessor shall be free to encumber the
Property, provided that under no circumstances shall any such financing
adversely affect the rights and privileges of Lessee under this Lease in any
material respect, or increase in any material respect the nature, scope or
amount of any obligations or liabilities (including any contingent liabilities)
of Lessee in excess of those existing prior to any such further encumbrances by
Lessor. Lessee and its Affiliates will have no obligation to amend this Lease to
facilitate such financing; but shall execute and deliver a subordination and
attornment agreement to any lender to Lessor permitted by the above terms of
this Section 24.1 if such lender shall in turn deliver a nondisturbance
agreement to Lessee, in each case with terms reasonably acceptable to the
parties. Lessee agrees to cooperate with any refinancing by Lessor permitted
hereunder. Such cooperation shall include, without limitation, (i) naming such
new lender(s) as additional insureds; and (ii) making payments of Base Rent
and/or Supplemental Rent to or at the direction of such lender(s).

Section 24.2. Lessee’s Consent to Assignment for Indebtedness. Lessee
acknowledges that in order to secure Lessor’s obligations to a Lender, Lessor
may agree, among other things, to the assignment (to the extent provided
therein) to the Lender of Lessor’s right, title and interest to this Lease.
While the Mortgage or any replacements thereof are in effect, Lessee hereby:

(a) consents to such assignment in this Lease;

(b) covenants to make in full, in funds that are immediately available, to
Lender or its designee in accordance with the terms of this Lease:

(i) each payment of Base Rent and Supplemental Rent payable to Lessor (except
under Article 19 hereof); and

(ii) all purchase prices, termination amounts, and other sums payable to Lessor
under this Lease;

(c) agrees:

(i) that it shall not, except as provided under Applicable Law, seek to recover
from the Lender any moneys paid to the Lender by virtue of the foregoing
provisions; provided, however, that the foregoing provisions shall not limit
Lessee’s right to recover (A) any duplicate payment made to the Lender whether
due to computational or administrative error or otherwise, if the Lender has
received such payment, (B) all or any portion of a payment in excess of the
amount then due under this Lease or otherwise owed by Lessor to Lessee under
this Lease, and (C) any amounts that have been paid to or are actually held by
the Lender that is required to be refunded to, repaid, or otherwise released to
or for the benefit of Lessee under this Lease;

 

35



--------------------------------------------------------------------------------

(ii) that Lessee shall not pay any Rent more than thirty (30) days prior to such
payment’s scheduled due date except as provided in this Lease;

(iii) that Lessee shall not enter into any agreement subordinating or (except as
expressly permitted by the terms of this Lease as in effect on the date hereof)
surrendering, canceling, or terminating this Lease without the prior written
consent of the Lender, and any such attempted subordination or termination
without such consent shall be void;

(iv) that Lessee shall not enter into any amendment or modification of this
Lease without the prior written consent of the Lender, and any such attempted
amendment or modification without such consent shall be void;

(v) that if this Lease shall be amended, it shall continue to constitute
collateral under the Mortgage without the necessity of any further act by
Lessor, Lessee or the Lender; and;

(vi) that except as expressly provided in this Lease, Lessee shall not take any
action to terminate, rescind or avoid this Lease, notwithstanding, to the
fullest extent permitted by law, the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution or other proceeding
affecting Lessor or any assignee or Lessor and notwithstanding any action with
respect to the Lease which may be taken by an assignee, Lender or receiver or
Lessor or of any such assignee or by any court in any such proceedings.

Nothing herein shall be construed as Lessee’s agreement to be bound and perform
the obligations of Lessor under any Mortgage or other debt documents. If Lessee
receives conflicting direction from Lessor and the Lender, or is in good faith
uncertain as to whether it should comply with a direction from either Lessor or
the Lender, Lessee shall be permitted to seek written confirmation from Lessor
and the Lender, or if the matter in dispute regards the payment of money by
Lessee, pay the same into a court and provide Lessor and the Lender with
reasonably prompt notice of such payment.

ARTICLE 25

MISCELLANEOUS

Section 25.1. Binding Effect; Successors and Assigns; Survival. The terms and
provisions of this Lease, and the respective rights and obligations hereunder of
Lessor and Lessee, shall be binding upon their respective successors, legal
representatives and assigns (including, in the case of Lessor, any Person to
whom Lessor may transfer the Property) and inure to the benefit of their
respective permitted successors and assigns, and the rights hereunder of the
Lender shall inure (subject to such conditions as are contained herein) to the
benefit of its permitted successors and assigns.

Section 25.2. Quiet Enjoyment. Lessee shall have the right to peaceably and
quietly hold, possess and use any and all of the Property hereunder during the
Lease Term, so long as no Lease Event of Default has occurred and is continuing.

 

36



--------------------------------------------------------------------------------

Section 25.3. Notices. Unless otherwise specifically provided herein, all
notices, consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof to be given to any
Person shall be in writing sent to either that Person’s Address, and a copy
thereof shall be sent to each Person to receive a copy pursuant to the
definition of “Address”, by (i) a prepaid nationally recognized overnight
courier service, and any such notice shall be deemed received one (1) Business
Day after delivery to a nationally recognized courier service specifying
overnight delivery, or (ii) U.S. certified or registered mail, return receipt
requested, postage prepaid, and such notice shall be deemed received when
actually received, as evidenced by the return receipt, or when delivery is first
refused. From time to time any party may designate a new Address for purposes of
notice hereunder by giving fifteen (15) days’ written notice thereof to each of
the other parties hereto. All notices given hereunder shall be irrevocable
unless expressly specified otherwise. Lessor shall endeavor to label any
envelope which contains a notice of default with the legend: “Default Notice,”
but its failure to do so shall not invalidate or affect in any way such notice.

Section 25.4. Severability. Any provision of this Lease that shall be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and each party hereto
shall remain liable to perform its obligations hereunder except to the extent of
such unenforceability. To the extent permitted by applicable law, Lessee hereby
waives any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.

Section 25.5. Amendments, Complete Agreements. Neither this Lease nor any of the
terms hereof may be terminated, amended, supplemented, waived or modified
orally, but may be terminated, amended, supplemented, waived or modified only by
an instrument in writing signed by the party against which the enforcement of
the termination, amendment, supplement, waiver or modification shall be sought
and, as required by the Mortgage or related documents, by the Lender. This Lease
is intended by the parties as a final expression of their lease agreement and as
a complete and exclusive statement of the terms thereof, all negotiations,
considerations and representations between the parties having been incorporated
herein. No representations, undertakings, or agreements have been made or relied
upon in the making of this Lease other than those specifically set forth herein.

Section 25.6. Headings. The Table of Contents and headings of the various
Articles and Sections of this Lease are for convenience of reference only and
shall not modify, define or limit any of the terms or provisions hereof.

Section 25.7. Counterparts. This Lease may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 25.8. Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State in which the Property is situated.

 

37



--------------------------------------------------------------------------------

LESSOR AND LESSEE HEREBY SUBMIT TO NON-EXCLUSIVE PERSONAL JURISDICTION IN THE
COUNTY OF ALAMEDA, STATE OF CALIFORNIA AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE COUNTY OF ALAMEDA, STATE OF CALIFORNIA (AND ANY
APPELLATE COURTS TAKING APPEALS THEREFROM) FOR THE ENFORCEMENT OF SUCH PERSON’S
OBLIGATIONS HEREUNDER AND WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF
ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF
SUCH ACTION, SUIT, PROCEEDING OR LITIGATION TO ENFORCE SUCH OBLIGATIONS OF
LESSEE OR LESSOR. LESSOR AND LESSEE HEREBY WAIVE AND AGREE NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
LEASE (A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT
OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT
IT IS EXEMPT OR IMMUNE FROM EXECUTION, (B) THAT THE ACTION, SUIT OR PROCEEDING
IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THAT THE VENUE OF THE ACTION, SUIT OR
PROCEEDING IS IMPROPER. LESSEE AND LESSOR EACH HEREBY EXPRESSLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATED TO THE
ENFORCEMENT OF THIS LEASE.

Section 25.9. Memorandum. Lessee and Lessor agree that a memorandum of this
Lease (and any amendment hereof) shall be executed and recorded, at Lessee’s
expense, in the land records of the jurisdiction in which the Property is
situate.

Section 25.10. Estoppel Certificates. Each party hereto agrees that at any time
and from time to time during the Lease Term (but on no more than two occasions
during each Lease Year), it will promptly, but in no event later than ten
(10) days after request by the other party hereto, execute, acknowledge and
deliver to such other party a certificate in the form of Exhibit B attached
hereto. In addition, each party agrees to include in such certificate such other
items as may be reasonably requested under the circumstances giving rise to the
delivery of such certificate. Such certificate may be relied upon by any bona
fide, permitted purchaser of, or mortgagee together with its successors and
assigns with respect to, Lessor’s or Lessee’s interest in the Property (direct
or indirect), or any prospective sublessee of Lessee in respect of all or a
portion of the Property.

Section 25.11. Easements. So long as no Lease Event of Default has occurred and
is then continuing, and provided that no such action could in either the
Lender’s or Lessor’s reasonable judgment be expected to have a material adverse
effect upon Lessee’s ability to perform its obligations under the Lease, or on
the Fair Market Rental Value or Fair Market Sales Value of the Property, Lessor
will join with Lessee from time to time at the request of Lessee (and at
Lessee’s sole cost and expense) to:

(a) subject to the terms of Article 12, sell, assign, convey or otherwise
transfer an interest in any or all of the Property to any Person legally
empowered to take such interest under the power of eminent domain, and dedicate
or transfer unimproved portions of any or all of the Property for road, highway
or other public purposes;

 

38



--------------------------------------------------------------------------------

(b) upon approval by Lessor, which approval may not be unreasonably withheld:
(i) grant new (or release existing) easements, servitudes, licenses, rights of
way and other rights and privileges in the nature of easements, with respect to
the Property, and (ii) execute amendments to any covenants and restrictions
affecting the Property; and

(c) execute and deliver any instrument, in form and substance reasonably
acceptable to Lessor, necessary or appropriate to make or confirm the grants,
releases or other actions described above in Section 25.11(a) and
Section 25.11(b).

Lessor agrees that it shall not grant any easements, licenses or other
possessory interests in the Property to any party without Lessee’s prior written
consent, which shall not be unreasonably withheld or delayed, provided, however,
Lessee’s consent shall not be required (i) during the continuation of a Lease
Event of Default, and (ii) to the extent such easement, license or other
possessory interest is required by law.

Section 25.12. No Joint Venture. Any intention to create a joint venture or
partnership relation between Lessor and Lessee is hereby expressly disclaimed.

Section 25.13. No Accord and Satisfaction. The acceptance by Lessor of any sums
from Lessee (whether as Rent or otherwise) in amounts which are less than the
amounts due and payable by Lessee hereunder is not intended, nor shall be
construed, to constitute an accord and satisfaction, or compromise, of any
dispute between such parties regarding sums due and payable by Lessee hereunder,
unless Lessor specifically deems it as such in writing.

Section 25.14. No Merger. In no event shall the leasehold interests, estates or
rights of Lessee hereunder, or of the Lender, merge with any interests, estates
or rights of Lessor in or to any and all of the Property, it being understood
that such leasehold interests, estates and rights of Lessee hereunder, and of
the Lender, shall be deemed to be separate and distinct from Lessor’s interests,
estates and rights in or to the Property, notwithstanding that any such
interests, estates or rights shall at any time or times be held by or vested in
the same person, corporation or other entity.

Section 25.15. Lessor Bankruptcy. During the Lease Term the parties hereto agree
that if Lessee elects to remain in possession of any and all of the Property
after the rejection of the Lease by Lessor under Section 365(h) of the
Bankruptcy Code, all of the terms and provisions of this Lease shall be
effective during such period of possession by Lessee, including the Renewal
Terms and Lessee’s purchase rights hereunder, even if Lessor becomes subject to
a case or proceeding under the Bankruptcy Code prior to the commencement of any
such Renewal Term or the exercise by Lessee of such purchase rights.

Section 25.16. Naming and Signage of the Property. So long as Lessee (or a
sublessee) is the occupant of, at least, a majority of the Improvements located
on the Property Lessee shall have the sole and exclusive right, at any time and
from time to time, to select the name or names of the Property and the
Improvements, and the sole and exclusive right to determine not to use any name
in connection with the Property, as well as all rights in respect of signage for
or in connection with the Property. Lessor shall not have or acquire any right
or interest with respect to any such name or names used at any time by Lessee,
or any trade name, trademark service

 

39



--------------------------------------------------------------------------------

mark or other intellectual property of any type of Lessee. Lessor shall
cooperate with Lessee to effectuate Lessee’s sign rights hereunder, at no cost
to Lessor. Lessee may install any sign or signs on the Property as it elects, at
its sole cost and in compliance with Applicable Laws. Any signs installed by
Lessee (other than those existing as of the Commencement of the Term) shall be
removed by Lessee at the expiration or earlier termination of the Term, and
Lessee shall repair any damage caused by such removal.

Section 25.17. Expenses. Whenever this Lease provides for the reimbursement by
Lessee of costs and expenses of Lessor or any other party, then such
reimbursement obligation shall be limited to actual, out-of pocket third-party
costs and expenses including, but not limited to, reasonable attorneys’ fees. In
addition to any other costs payable hereunder by Lessee, Lessee acknowledges and
agrees that whenever (i) it seeks Lessor’s consent to an Alteration, (ii) it
makes a rejectable offer, (iii) Fair Market Sales Value, Fair Market Rental
Value or Base Rent during a Renewal Term need to be calculated, (iv) Lessee
assigns its lease (if such assignment requires Lessor’s consent, (v) Lessor is
asked to sign a landlord waiver with respect to Lessee’s personal property, or
(vi) a casualty or condemnation (or an Event of Loss) occurs, Lessee shall pay
all reasonable costs incurred by Lessor, arising out of the foregoing.

Section 25.18. Investments. Any moneys held by Lessor (or by the Lender or
Proceeds Trustee) pursuant to this Lease, including Section 12.4, shall, until
paid to Lessee, be invested by Lessor or the Proceeds Trustee, or by the Lender
(if there is one), in Permitted Investments. Any gain (including interest
received) realized as a result of any such investment shall be retained with,
and distributed and re-invested in the same manner, as the original principal
amount. Lessor (and the Lender) shall have no liability for any losses arising
from any such investments or reinvestments. At such time as there no longer
exists a requirement under this Lease for the Proceeds Trustee to hold such
amounts, such amounts, together with any income thereon, shall be disbursed to
Lessee.

Section 25.19. Further Assurances. Lessor and Lessee, at the cost and expense of
the requesting party (except as otherwise set forth in this Lease to the
contrary), will cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as any of the others
reasonably may request from time to time in order to carry out more effectively
the intent and purposes of this Lease. Nothing herein shall obligate Lessee to
provide to Lessor or the Lender any proprietary or confidential information
relating to the manner, method and procedures of Lessee’s business operations,
or relating to Lessee’s business plan. Lessee also agrees to cooperate with
Lessor in determining how to allocate the purchase price paid for the Property
for purposes of depreciation, including review of the applicable portions of
Lessee’s books applicable to Lessee’s depreciation of the Property, as prior
owner and as Lessee.

Section 25.20. [Intentionally omitted]

Section 25.21. Independent Covenants. The covenants of Lessor and Lessee herein
are independent and several covenants and not dependent on the performance of
any other covenant in this Lease.

 

40



--------------------------------------------------------------------------------

Section 25.22. Lessor Exculpation. Anything to the contrary in this Lease
notwithstanding, the covenants contained in this Lease to be performed by Lessor
shall not be binding on any member of Lessor in its or his or her individual
capacity, but instead said covenants are made for the purpose of binding only
all of Lessor’s right, title and interest in and to the Property, and none of
Lessor or any of its Affiliate or any of its successors and assigns shall have
any liability under this Lease in excess of, and Lessee shall have no recourse
under this Lease against Lessor or any Affiliate of it except for Lessor’s
interest (to the extent not pledged or assigned), the Property, Net Proceeds and
Rent.

Section 25.23. Remedies Cumulative. To the extent permitted by, and subject to
the mandatory requirements of, Applicable Laws, each and every right, power and
remedy herein specifically given to the Lessor or otherwise in this Lease shall
be cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by Lessor. No delay or omission by
Lessor in the exercise of any right, power or remedy or in the pursuit of any
remedy shall impair any such right, power or remedy or be construed to be a
waiver or any default on the part of Lessee or to be an acquiescence therein.
Lessor’s consent to any request made by Lessee shall not be deemed to constitute
or preclude the necessity for obtaining Lessor’s consent, in the future, to all
similar requests. No waiver by Lessor of any default shall in any way be, or be
construed to be, a waiver of any future or subsequent default.

Section 25.24. Holding Over. Subject to Section 12.1 and the last sentence of
Section 10.1(b) Lessee covenants that if for any reason Lessee or any subtenant
of Lessee shall fail to vacate and surrender possession of a Property or any
part thereof, in the condition required herein, on or before the expiration or
earlier termination of this Lease and the Term, then Lessee’s continued
possession of the Property shall be as a tenant at sufferance, during which
time, without prejudice and in addition to any other rights and remedies Lessor
may have hereunder or at law, Lessee shall pay to Lessor an amount equal to:
(a) one hundred twenty-five percent (125%) of the total monthly amount of Rent
payable hereunder immediately prior to such termination (the “Existing Rent”)
for the first ninety (90) days during which Lessee holds over, and (b) one
hundred fifty percent (150%) of the Existing Rent thereafter. The provisions of
this Section shall not in any way be deemed to (i) permit Lessee to remain in
possession of the Property after the expiration date or sooner termination of
this Lease, or (ii) imply any right of Lessee to use or occupy the Property upon
expiration or termination of this Lease and the Term and no acceptance by Lessor
of payments from Lessee after the expiration date or sooner termination of the
Term shall be deemed to be other than on account of the amount to be paid by
Lessee in accordance with the provisions of this Section. Lessee’s obligations
under this Section shall survive the expiration or earlier termination of this
Lease.

Section 25.25. Survival. The following provisions shall survive the termination
of this Lease: (i) Sections 3.5, 6.1, 8.4, 8.5, 8.6 (only with respect to
Impositions arising during the Term) 8.7, 8.8, 17.2, 22.1, Articles 7, 10, 19
and 25 to the extent relating to unfulfilled obligations of Lessee arising or
occurring prior to the date of termination of this Lease, and (ii) any provision
of this Lease pursuant to which the Lessor or Lessee had an existing obligation
which was unsatisfied at the time of termination of this Lease and remains
unsatisfied, including,

 

41



--------------------------------------------------------------------------------

without limitation, to the extent there was any unsatisfied obligation under,
Sections 12.1, and Article 3, provided, however, that nothing in this
Section 25.25 shall be deemed to extend any applicable statute of limitations.

Section 25.26. [Intentionally Omitted]

Section 25.27. Lease Subordinate. This Lease, the leasehold estate of Lessee
created hereby and all rights of Lessee hereunder are and shall be subject and
subordinate to the Mortgage and to all renewals, modifications, consolidations,
replacements and extensions of the Mortgage, subject to the parties executing a
subordination, non-disturbance and attornment agreement in the form attached
hereto as Exhibit C. Such agreement shall provide that, so long as no Lease
Event of Default has occurred and is continuing, Lessee’s occupancy and use of
the Property pursuant to the terms of this Lease shall not be disturbed and
Lessee’s rights under this Lease are and shall always be subordinate to the
Mortgage and to all renewals, modification, consolidation, replacements and
extension of the Mortgage.

Section 25.28. Lessor Representation. The Lease has been duly authorized by all
necessary action on the part of Lessor and has been duly executed and delivered
by Lessor, and the execution, delivery and performance thereof by Lessor will
not, (i) require any consent or approval of any Person, other than such consents
and approvals as have been obtained, (ii) contravene any Applicable Law binding
on Lessor or the organizational documents of Lessor or (iii) contravene or
result in any breach of or constitute any default under Lessor’s organizational
documents, or any indenture, mortgage, loan agreement, contract, partnership or
joint venture agreement, lease or other agreement or instrument to which Lessor
is a party or by which Lessor is bound.

Section 25.29. Leasehold Financing. During the entire Lease Term as such Lease
Term may be extended Lessee shall not be permitted to obtain a loan using this
Lease or Lessee’s interest in the Property as collateral therefore.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have duly authorized, executed and
delivered this Lease as of the date first hereinabove set forth.

 

LESSOR: INLAND WESTERN STOCKTON AIRPORT WAY, L.L.C, a Delaware limited liability
company     By:   Inland Western Retail Real Estate Trust, Inc., a Maryland
corporation, its sole member   By:  

/s/ G. Joseph Cosenza

  Name:   G. Joseph Cosenza   Title:   Authorized Representative

 

LESSEE: COST PLUS, INC., a California corporation By:  

/s/ Tom Willardson

Name:   Tom Willardson Title:   Executive Vice President And Chief Financial
Officer

 

43



--------------------------------------------------------------------------------

APPENDIX A

[Definitions]

Unless otherwise specified or the context otherwise requires:

(a) any term defined below by reference to another instrument or document shall
continue to have the meaning ascribed thereto whether or not such other
instrument or document remains in effect;

(b) words which include a number of constituent parts, things or elements, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole;

(c) references to any Person include such Person’s successors and assigns and in
the case of an individual, the word “successors” includes such Person’s heirs,
devisees, legatees, executors, administrators and personal representatives;

(d) words importing the singular include the plural and vice versa;

(e) words importing a gender include any gender;

(f) the words “consent”, “approve”, “agree” and “request”, and derivations
thereof or words of similar import, mean the prior written consent, approval,
agreement or request of the Person in question;

(g) a reference to a part, clause, party, section, article, exhibit or schedule
is a reference to a part and clause of, and a party, section, article, exhibit
and schedule to, the document referenced;

(h) a reference to any statute, regulation, proclamation, ordinance or law
includes all statutes, regulations, proclamations, ordinances or laws varying,
consolidating or replacing them, and a reference to a statute includes all
regulations, proclamations and ordinances issued or otherwise applicable under
that statute;

(i) a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document;

(j) a reference to a party to a document includes that party’s successors and
permitted delegees and/or assigns,

(k) the words “including” and “includes,” and words of similar import, shall be
deemed to be followed by the phrase “without limitation”;

(l) the words “hereof” and “hereunder,” and words of similar import, shall be
deemed to refer to the Lease as a whole and not to the specific section or
provision where such word appears;

 

A-1



--------------------------------------------------------------------------------

(m) unless the context shall otherwise require, a reference to the “Property” or
“Improvements” shall be deemed to be followed by the phrase “or a portion
thereof”;

(n) the Schedules and Exhibits of the Lease are incorporated herein by
reference;

(o) the titles and headings of Articles, Sections, Schedules, Exhibits,
subsections, paragraphs and clauses are inserted as a matter of convenience and
shall not affect the construction of the Lease;

(p) all obligations of the Lessor under the Mortgage and any related documents
shall be satisfied by the Lessor at Lessor’s sole cost and expense;

“Actual Knowledge” with respect to any Person, shall mean the present,
conscious, actual knowledge of, or receipt of notice by, (i) senior officers of
such Person or the officers or employees of such Person charged with the
oversight on its behalf of the Overall Transaction or (ii) with respect to a
matter covered by a representation and warranty, the property or asset manager
having responsibility for the matters covered by such representation and the
person to whom such manager reports. Actual Knowledge of Lessee as of the
Closing Date shall be as set forth in Section 20.1 of the Lease with respect to
the matters represented in the Lease as of the Closing Date.

“Address” shall mean, subject to the rights of the party in question to change
its Address in accordance with the terms of the Lease:

 

(i)   with respect to Lessee:   Cost Plus, Inc.     3610 South Airport Way    
Stockton, California 95206   with a copy to:   Cost Plus, Inc.     200 Fourth
Street     Oakland, California 94607     Attention: Real Estate Department  
with a copy to:   Cooper, White & Cooper LLP     201 California Street, 17th
Floor     San Francisco, California 94111     Attention: Beau Simon (ii)   with
respect to Lessor:   Inland Western Stockton Airport Way, L.L.C.     c/o The
Inland Real Estate Group, Inc.     2901 Butterfield Road     Oak Brook, Illinois
60523     Attention: Roberta Matlin   with a copy to:   The Inland Real Estate
Group, Inc.     2901 Butterfield Road     Oak Brook, Illinois 60523    
Attention: Robert H. Baum, General Counsel

 

A-2



--------------------------------------------------------------------------------

“Affected Property” shall have the meaning specified in Section 12.1 of the
Lease.

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with, such person and shall
include, if such Person is an individual, members of the Family of such Person
and trusts for the benefit of such individual or Family members. For purposes of
this definition, the term, “control” (including the correlative meanings of the
terms “controlling” “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.

“Alterations” shall mean alterations, improvements, installations, demolitions,
modifications, changes and additions to the Property, but shall not include
Lessee’s Equipment and Personalty.

“Applicable Laws” shall mean (i) all existing and future applicable laws
(including common laws), rules, regulations, statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Governmental Authorities, and applicable judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
administrative, judicial or quasi-judicial tribunal or agency of competent
jurisdiction (including those pertaining to the environment and those pertaining
to the construction, use or occupancy of the Property), and (ii) any reciprocal
easement agreement, covenant, other agreement or deed restriction or easement of
record affecting the Property as of the date hereof or subsequent hereto
pursuant to the terms of the Lease (but excluding for purposes of this
definition the Mortgage and related debt documents). Applicable Laws include
Environmental Laws.

“Appraisal Procedure” shall mean the following procedure for determining any one
or more of the Fair Market Sales Value of the Property, the Fair Market Rental
Value of the Property or any other amount which may, pursuant to any provision
of this Lease, be determined by the Appraisal Procedure: one Qualified Appraiser
shall be chosen by the Lessor and one Qualified Appraiser shall be chosen by
Lessee. If the Lessee or Lessor fails to choose a Qualified Appraiser within
twenty (20) Business Days after written notice from the other party of the
selection of its Qualified Appraiser followed by a second notice (which notice
shall specifically state that failure to select a Qualified Appraiser within ten
(10) Business Days shall prohibit appointment of a Qualified Appraiser by the
addressed party) given at least ten (10) Business Days prior to the expiration
of such twenty-day period, then the appraisal by such appointed Qualified
Appraiser shall be binding on the parties. If the two Qualified Appraisers
cannot agree on a value within twenty (20) Business Days after the appointment
of the Second Qualified Appraiser, then a third Qualified Appraiser shall be
selected by the two Qualified Appraisers or, failing agreement as to such third
Qualified Appraiser within thirty (30) Business Days after the appointment of
the Second Qualified Appraiser, by the American Arbitration

 

A-3



--------------------------------------------------------------------------------

Association office in San Francisco, California. The appraisals of the three
Qualified Appraisers shall be given within twenty (20) Business Days of the
appointment of the third Qualified Appraiser and the appraisal of the Qualified
Appraiser most different from the average of the other two shall be discarded
and such average of the remaining two Appraisers shall be binding on the
parties; provided that if the highest appraisal and the lowest appraisal are
equidistant from the third appraisal, the third appraisal shall be binding on
the parties. The fees and expenses of the Qualified Appraiser appointed by a
party shall be paid by such party (such fees and expenses not being
indemnifiable by Lessee); the fees and expenses of the third Qualified Appraiser
shall be divided equally between the two parties, except that all fees and
expenses of all the Qualified Appraisers shall be paid by Lessee in the case of
an appraisal or determination under Article 17 of the Lease.

“Approved Environmental Consultant” shall mean any environmental consultant to
Lessee of national standing and reasonably approved by Lessor.

“Authorized Officer” shall mean with respect to a Person if the Person is not an
individual, any officer or principal of the Person, any trustee of the Person
(if the Person is a trust), any general partner or joint venturer of the Person
(if the Person is a partnership or joint venture) or any manager or member that
is a manager of the Person (if the Person is a limited liability company) who
shall be duly authorized to execute the Lease.

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978 as amended and as
may be further amended.

“Base Rent” shall mean, for the Base Term, the rent payable pursuant to
Section 3.1 of the Lease and, for any Renewal Term, the rent payable pursuant to
Article 5 of the Lease as such amounts may be adjusted from time to time.

“Base Term” shall mean the period commencing on the Closing Date and ending on
April 30, 2026, or such shorter period as may result from earlier termination of
the Lease as provided therein. At any time prior to the commencement of the
tenth (10th) Lease year, Lessee shall have the one time right to terminate the
Lease upon, delivery of, at least, one (1) year’s prior written notice to Lessor
provided in no event shall the Base Term be less then ten (10) years. The
failure of Lessee to exercise its one time right to terminate the Lease prior to
the commencement of the tenth (10) Lease Year in the manner set forth above,
shall be deemed a waiver of Lessee’s rights of early termination hereunder. In
the event of Lessee’s completion of the Ground Lease Improvements pursuant to
the Ground Lease and modification of the Ground Lease pursuant to Article 4
thereof, Lessee’s right to terminate the Lease upon delivery of, at least, one
(1) years prior written notice to Lessor shall not apply until ten (10) years
following modification of the Ground Lease. As an example, if construction of
the Ground Lease Improvements was completed in December, 2007 the expiration of
the Base Term would continue as April 30, 2026, but for purposes of early
termination rights Lessee’s tenth (10th) Lease Year would commence in December
2016 and end in December 2017, and with the five percent (5%) increase in Base
Rent commencing on May 1, 2011 i.e. five (5) years following the commencement of
the Base Term.

 

A-4



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized to be closed in the State of California or the State
of Illinois.

“Casualty” shall mean any damage or destruction caused to the Property by any
reason, whether or not constituting an Event of Loss.

“Claims” shall mean Liens (including, without limitation, lien removal and
bonding costs) liabilities, obligations, damages, losses, demands, penalties,
assessments, payments, fines, claims, actions, suits, judgments, settlements,
costs, expenses and disbursements (including, without limitation, reasonable,
actually-incurred legal fees and expenses and costs of investigation and
Remedial Action) of any kind and nature whatsoever.

“Closing Date” shall mean April 7, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Condemnation” shall mean any condemnation, requisition or other taking or sale
of the use, occupancy or title to any or all of the Property, by or on account
of any eminent domain proceeding or other action by any Governmental Authority
or other Person under the power of eminent domain or otherwise or any transfer
in lieu of or in anticipation thereof.

“Default Rate” shall mean three percent (3%) above the annual rate of interest
set by Citibank, N.A. (or any successor thereto) as its “Prime Rate” from time
to time.

“Environmental Laws” shall mean all federal, state or local laws, ordinances,
rules, orders, statutes, decrees, judgments, injunctions, codes, regulations and
common law (a) relating to the environment, human health or natural resources;
(b) regulating, controlling or imposing liability or standards of conduct
concerning Hazardous Materials; (c) relating to the remediation of the Mortgaged
Property, including investigation, response, clean-up, remediation, prevention,
mitigation or removal of Hazardous Materials; or (d) requiring notification or
disclosure of releases of Hazardous Materials or any other environmental
conditions on the Mortgaged Property, as any of the foregoing may have been or
may be amended, supplemented or supplanted from time to time, including the
Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. §§ 6901 et
seq., as amended by the Hazardous and Solid Waste Amendments of 1984, the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601
et seq. (“CERCLA”), the Hazardous Materials Transportation Act of 1975, 49
U.S.C. §§ 1801-1812, the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2671,
the Clean Air Act, 42 U.S.C. §§ 7041 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. §§ 136 et seq., as any of the foregoing may have
been or may be amended, supplemented or supplanted from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.]

“Event of Loss” shall mean (y) the damage, by fire or otherwise, and whether
total or partial, that (A) the Lessee in its reasonable discretion shall
determine that as a result of such

 

A-5



--------------------------------------------------------------------------------

damage the Property is no longer useful for its intended purpose, and (B) the
cost of repair or restoration would exceed twenty-five percent (25%) of the
appraised value for the Improvements on the Closing Date, (z) the permanent or
material taking by Condemnation effecting (A) title to all or substantially all
of the Property, or (B) the principal points of ingress or egress of the
Property to public roadways, or (C) such a material part of the Land or the
Improvement so as to have a material and adverse effect on the business of the
Lessee as conducted from the Property. Any decision regarding whether the
Property is no longer useful for its intended purpose shall be made by Lessee in
good faith and evidenced by an Officer’s Certificate of Lessee delivered to
Lessor and the Lender.

“Excepted Payments” shall mean and include (i) the amount by which Base Rent
exceeds all amounts then due and payable under any debt documents, any amount
payable to Lessor as a reimbursement for losses suffered by Lessor pursuant to
Section 12.1 above and any other amounts payable directly to Lessor under
Article 18 or 19 as set forth in the Lease, (ii) proceeds of public liability or
property damage insurance maintained under the Lease solely for the benefit of
any Person other than the Lender, and (iii) any payment required under the Lease
to be made directly by Lessee to a third party such as taxes, utility charges,
ground rent, if any, and similar payments.

“Existing Rent” shall have the meaning specified in Section 25.24 of the Lease.

“Fair Market Rental Value” with respect to any Property shall mean the fair
market monthly rental value that would be obtained in an arm’s-length
transaction between an informed and willing lessee and an informed and willing
lessor, in either case under no compulsion to lease, and neither of which is
related to Lessor or Lessee, for the lease of such Property on the terms set
forth in the Lease, and taking into consideration the fact that no brokerage
commission will be payable, and that Lessee will not be receiving any tenant
improvement allowance, period of free rent, or other economic concession. Such
fair market rental value shall be calculated as the value for the use of such
Property assuming that such Property is in the condition and repair required to
be maintained by the terms of the Lease, including, without limitation, in
compliance with all Applicable Laws and assuming no Hazardous Materials present
in, on, under or about the Property.

“Fair Market Sales Value” with respect to any Property shall mean the fair
market sales value that would be obtained in an arm’s-length transaction between
an informed and willing buyer and an informed and willing seller, under no
compulsion, respectively, to buy or sell, and neither of which is related to
Lessor or Lessee, for the purchase of the Property. Such Fair Market Sales Value
shall be calculated as the value for such Property using the same methodology as
used in the appraisal delivered on or before the Closing Date and assuming that
the Property is in the condition and repair required to be maintained by the
terms of the Lease, including, without limitation, in compliance with all
Applicable Laws and assuming no Hazardous Materials present in, on, under or
about the Property.

“Family” shall mean, as to any Person, such Person’s grandparents, all lineal
descendants of such Person’s grandparents, Persons adopted by, or stepchildren
of, any such grandparent or descendant and Persons currently married to, or who
are widows or widowers of, any such grandparent, descendant, adoptee or
stepchild.

 

A-6



--------------------------------------------------------------------------------

“Final Payment Date” shall have the meaning specified in Section 17.1(e) of the
Lease.

“Fixtures” shall have the meaning specified in the term “Property”.

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time, consistently applied.

“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, decrees,
licenses, exemptions, publications, filings, notices to and declarations of or
with, or required by, any Governmental Authority, or required by any Applicable
Laws, and shall include, without limitation, all citings, environmental and
operating permits and licenses that are required for the use, occupancy, zoning
and operation of the Property.

“Governmental Authority” shall mean any federal, state, county, municipal or
other governmental or regulatory authority, agency, board, body, commission,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).

“Hazardous Material” shall mean any substance (whether solid, liquid or gas),
pollutant, contaminant, waste or material (including those that are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous or considered pollutants including petroleum,
its derivatives, by-products and other hydrocarbons and asbestos), in each case
that is or becomes regulated by any Governmental Authority, including any
agency, department, commission, board or instrumentality of the United States
and/or each State in which the Property is situated, or that may form the basis
of liability under any Environmental Law.

“Impositions” shall mean, collectively, all real estate taxes on the Property,
all ad valorem, sales and use, gross receipts, transaction privilege, rent or
similar taxes levied or incurred with respect to the Property, or the use,
lease, ownership or operation thereof, personal property tax on any property
covered by the Lease that is classified by government authorities as personal
property, assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed within the Lease Term)
(collectively “Taxes”), water, sewer, utilities or other rents and charges,
excises, levies, fees and all other governmental charges of any kind or nature
whatsoever, general or special, foreseen or unforeseen, ordinary or
extraordinary, with respect to the Property or any part thereof and/or the Rent,
including all interest and penalties thereon, which at any time prior to, during
or with respect to the Lease Term may be assessed or imposed on or with respect
to or be a Lien upon Lessor or the Property or any part thereof or any rent
therefrom or any estate, title or interest therein. Impositions shall exclude,
however, and nothing contained in the Lease or any debt documents or related
Mortgage shall be construed to require Lessee to pay, (i) any tax imposed on
Lessor, or the Lender based on the net income of Lessor, or the Lender or any
transfer tax imposed on Lessor, the Lender or any other Person, except to the
extent that any tax described in this clause (i) is

 

A-7



--------------------------------------------------------------------------------

levied, assessed or imposed as a total or partial substitute for a tax,
assessment, levy or charge upon the Property, the Rent or any part thereof or
interest therein which Lessee would otherwise be required to pay thereunder;
(ii) any tax imposed with respect to the sale, exchange or other disposition by
(A) Lessor of the Property or (B) the Lender of its debt; or (iii) any gross
receipts, transaction privilege, rent or similar tax, assessment, levy or charge
upon Lessor, the Property, the Rent or any part of any thereof or interest
therein, but solely to the extent that the same is levied, assessed or imposed
as a total or partial substitute for a tax, assessment, levy or charge described
in clause (i) or clause (ii) which Lessee would otherwise not be required to pay
hereunder.

“Improvements” shall have the meaning specified in the term “Property”.

“Indemnitee” shall mean the Lessor, its member, the Lender, any trustee under a
Mortgage which is a deed of trust, and each of their Affiliates and their
respective officers, directors, employees, shareholders, members or partners.

“Indemnitee’s Group” shall mean, with respect to a particular Indemnitee, such
Indemnitee (including its Affiliates and their respective officers, directors,
employees, agents, shareholders, trustees, members or partners) and their
successors and assigns.

“Inspecting Parties” shall have the meaning specified in Article 15 of the
Lease.

“Land” shall have the meaning specified in the term “Property”.

“Lease” shall mean the Lease Agreement dated as of the Closing Date between
Lessor, as lessor, and Lessee, as lessee.

“Lease Default” shall mean any event, condition or failure which, with notice or
lapse of time or both, would become a Lease Event of Default.

“Lease Event of Default” shall have the meaning specified in Article 16 of the
Lease.

“Lease Term” shall mean the full term of the Lease, including the Base Term and
any Renewal Terms as to which Lessee exercises a renewal option pursuant to
Article 5 of the Lease, or such shorter period as may result from earlier
termination of the Lease as provided therein.

“Lease Year” shall mean each consecutive period of twelve (12) full calendar
months occurring after the Closing Date, provided, however, that, if the Closing
Date shall not be the first day of a month, then the first Lease Year shall also
include the partial month in which the Closing Date occurs.

“Lender” shall mean, from time to time, the holder of the first lien Mortgage on
the Property. During periods when there is no Lender, references herein to
Lender shall have no force or effect.

“Lessee” shall mean the Lessee named in the Lease to which this Appendix is
attached.

 

A-8



--------------------------------------------------------------------------------

“Lessee’s Equipment and Personalty” shall mean all furniture, equipment and
personal property of Lessee, which includes, without limitation, inventory,
racking, shelving, conveyer equipment, lifts, cabling, antennae, machinery, air
compressors, battery chargers, communication equipment, data cabinets, automated
teller machines, hoist equipment, lockers, plug-in light fixtures, propane
tanks, storage racks, trash compactors, signs, desks, movable partitions,
vending machines, computer software and hardware, movable storage and utility
rooms and removable trade fixtures and equipment, even if bolted or otherwise
affixed to the floors, including, without limitation, telecommunication
switches, in each case, as now or may hereafter exist in or on any of the
Improvements and any other personal property owned by Lessee or a sublessee of
Lessee or other occupant of the Property. In no case shall Lessee’s Equipment
and Personalty include fixtures or built-in heating, ventilating,
air-conditioning, and electrical equipment (including power panels) to be
utilized in connection with the operation of the Property.

“Lessor” shall mean the Lessor named in the Lease to which this Appendix is
attached.

“Lessor Liens” shall mean Liens on or against the Property or the Lease or any
payment of Rent (a) which result from any act of, or any Claim against, Lessor,
or which result from any violation by Lessor of any of the terms of the Mortgage
or any related debt documents, other than a violation due to a default by Lessee
under the Lease, (b) which result from Liens in favor of any taxing authority by
reason of any tax owed and payable by Lessor, except that Lessor Liens shall not
include any Lien resulting from any tax for which Lessee is obligated to
indemnify Lessor until such time as Lessee shall have already paid to or on
behalf of Lessor the Tax or the required indemnity with respect to the same, or
(c) which result from any expenses owed, caused or occasioned by Lessor or any
of its employees, contractors or agents which are not indemnified by Lessee
pursuant to Section 19.1 of the Lease, but shall exclude Permitted Liens and any
Liens created by the Mortgage and any other debt documents, except to the extent
any such Lien arises by the Lender’s payment of any of the foregoing.

“Lien” shall mean any lien, mortgage, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement that has
the practical effect of creating a security interest, including, without
limitation, any thereof arising under any conditional sale agreement, capital
lease or other title retention agreement.

“Material” as used to describe Lessee’s compliance requirement in Section 8.5 of
the Lease shall mean that the failure to so comply may reasonably be expected to
result in material risk of (i) physical injury or illness to any individual,
(ii) criminal liability, or (iii) fines or Remedial Action or compliance costs
in excess of $500,000.00.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean a first lien deed of trust or mortgage (together with any
related assignment of rents) between the Lessor, as mortgagor or trustor, and
the Lender, as mortgagee or beneficiary, and as the same may be renewed,
amended, modified, consolidated, replaced or extended from time to time. During
periods when there is no Mortgage, references in the Lease to the Mortgage shall
have no force or effect.

 

A-9



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean the Mortgaged Property or Trust Property, as
defined in the Mortgage.

“Net Casualty Proceeds” shall mean the compensation and/or insurance payments
(whether received from a third party insurance company or from Lessee because it
has self-insured) net of the reasonable expenses of collecting such amounts
incurred by the Lessor and Lender if a Lease Event of Default exists, received
by the Lender, the Lessor or the Lessee in respect of the Property by reason of
and on account of an Event of Loss described in clause (y) of the definition
thereof or a casualty.

“Net Condemnation Proceeds” shall mean any award or compensation net of the
reasonable expenses of collecting such amounts incurred by the Lessor and the
Lender if a Lease Event of Default exists, received by the Lender, the Lessor or
the Lessee in respect of the Property by reason of and on account of a
Condemnation.

“Net Proceeds” shall mean Net Casualty Proceeds and Net Condemnation Proceeds.

“Nonseverable” shall describe an Alteration or part of an Alteration which
cannot be removed from the existing Improvements or the Land without causing
material damage to the Property; provided that Lessee’s Equipment and Personalty
shall not be construed as Nonseverable.

“Officer’s Certificate” of a Person or any Person signing on behalf of a Person
shall mean a certificate signed, in the case of a partnership, by a general
partner of such partnership, or in the case of a corporation, by an Authorized
Officer of such Person, or, in the case of a limited liability company, by the
manager of such limited liability company.

“Overall Transaction” shall mean all the transactions and activities referred to
in or contemplated by the Lease.

“Permits” shall mean as to the Property all licenses, authorizations,
certificates, variances, concessions, grants, registrations, consents, permits
and other approvals issued by a Governmental Authority now or hereafter
pertaining to the ownership, management, occupancy, use or operation of such
Premises, including certificates of occupancy.

“Permitted Encumbrances” shall mean the easements, rights of way, reservations,
servitudes and rights of others against the Property which are listed in the
title policy issued to the Lessor by the Title Insurance Company on the Closing
Date.

“Permitted Investments” shall mean any one or more of the following obligations
or securities having (a) a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (b) bearing interest that may either be
fixed or variable but which is tied to a single interest rate index plus a
single fixed rate spread (if any) and move proportionately with that index, and
(c) having the required ratings, if any, provided for in this definition:

(i) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America or any agency or
instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America that mature
in thirty (30) days or less after the date of issuance and that does not have a
“r” highlighter affixed to its rating;

 

A-10



--------------------------------------------------------------------------------

(ii) time deposits, unsecured certificates of deposit, or bankers’ acceptances
that mature in thirty (30) days or less after the date of issuance and are
issued or held by any depository institution or trust company (including the
Lender) incorporated or organized under the laws of the United States of America
or any State thereof and subject to supervision and examination by federal or
state banking authorities, so long as the commercial paper or other short-term
debt obligations of such depository institution or trust company are rated at
least “A-1” and “P-1” by Standard & Poor’s and Moody’s, respectively, or such
other rating as would not result in the downgrading, withdrawal or qualification
of the then current rating assigned by the Rating Agencies to the Pass-Through
Certificates, as evidenced in writing and that does not have a “r” highlighter
affixed to its rating;

(iii) repurchase agreements or obligations with respect to any security
described in clause (i) above where such security has a remaining maturity of
thirty (30) days or less and where such repurchase obligation has been entered
into with a depository institution or trust company (acting as principal)
described in clause (ii) above;

(iv) debt obligations bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which mature in thirty (30) days or less from the date of
issuance, which debt obligations have ratings from Moody’s and Standard & Poor’s
in the highest category possible, or such other rating as would not result in
the downgrading, withdrawal or qualification of the then-current rating assigned
by the Rating Agencies to any Pass-Through Certificate as specified in writing
by the Rating Agencies and that does not have a “r” highlighter affixed to its
rating; provided, however, that securities issued by any particular corporation
will not be Permitted Investments to the extent that investment therein will
cause the then-outstanding principal amount of securities issued by such
corporation and held in the accounts established hereunder to exceed 10% of the
sum of the aggregate principal balance and the aggregate principal amount of all
Permitted Investments in such accounts; and

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations) payable on demand or on a specified date
maturing in thirty (30) days or less after the date of issuance thereof and
which is rated in the highest category possible by Moody’s and Standard & Poor’s
and that does not have a “r” highlighter affixed to such rating.

“Permitted Liens” shall mean:

(a) the respective rights and interests of the Lessee, the Lessor and the Lender
under the Lease and any Mortgage,

(b) Liens for Taxes either not yet due or being contested in good faith and by
appropriate proceedings, so long as such proceedings shall not involve any
danger of the sale, forfeiture or loss of any part of the Property, title
thereto or any interest therein (other than to a de minimis extent) and are
undertaken in accordance with the terms of any documents securing the Lender’s
loan to Lessor, (including, without limitation, posting of any bonds or other
collateral to the extent required by such documents),

 

A-11



--------------------------------------------------------------------------------

(c) materialmen’s, mechanics’, workers’, repairmen’s, employees or other like
Liens for amounts either not yet due or being contested in good faith and by
appropriate proceedings so long as such proceedings shall not involve any danger
of the sale, forfeiture or loss of any part of the Property, title thereto or
any interest therein (other than to a de minimis extent), provided

Lessee agrees that it shall pay, discharge or record or bond any such lien
within sixty (60) days after Lessee receives notice thereof, if Lessee does not
have a Required Rating equal to or greater than the Trigger Rating, or if a
Lease Event of Default under Section 16.1(a), (b) or (c) exists,

(d) Liens arising out of judgments or awards with respect to which at the time
an appeal or proceeding for review is being prosecuted in good faith and either
which have been bonded or for the payment of which adequate reserves shall have
been provided to Lessor’s reasonable satisfaction, provided that if the
long-term unsecured debt of Lessee shall not have a Required Rating of at least
the Trigger Rating, then any such amount in excess of $500,000.00 (unless Lessee
is insured therefor), shall be bonded or discharged by Lessee within thirty
(30) days after Lessee’s knowledge thereof,

(e) easements, rights of way, reservations, servitudes and rights of others
against the Property which are granted pursuant to Section 25.11 of the Lease
and which could not reasonably be expected to have a material adverse effect on
the Property,

(f) Permitted Encumbrances, and

(g) assignments and subleases expressly permitted by the Lease.

No lien, judgment, charge or other agreement shall be deemed to be Permitted
Lien if such lien, judgment, charge or other agreement, individually or in the
aggregate with other liens, judgments, charges or agreements, materially and
adversely affect (i) the value of the Property, (ii) Lessee’s ability to pay all
Rent, as and when due hereunder, or (iii) Lessee’s right to use and operate the
Property.

“Permitted Use” shall have the meaning given to such term in Section 8.1 of the
Lease.

“Person” shall mean individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
non-incorporated organization or government or any agency or political
subdivision thereof.

“Proceeds Trustee” shall mean the Lender or, if the Property shall not at the
time in question be encumbered by a Mortgage, a federally insured bank or other
financial institution, selected by Lessor and reasonably satisfactory to Lessee.

“Property” shall mean the real property whose parcel or parcels of land are
described on Exhibit A to the Lease (the “Land”); together with all buildings,
structures, and other improvements of every kind situated on the Land
(collectively, the “Improvements”); together with all easements, rights and
appurtenances relating to the Land or the Improvements; and together with all
fixtures, including all components thereof, on and in respect to the
Improvements, including, without limitation, all built-in refrigeration and
freezer equipment used in the operation of the Property, together with all
replacements, modifications, alterations and additions thereto (collectively,
the “Fixtures”), provided that in no event shall “Property” include Lessee’s
Equipment and Personalty.

 

A-12



--------------------------------------------------------------------------------

“Qualified Appraiser” means an independent nationally recognized appraiser who
shall be a member of The Appraisal Institute (or its successor organization)
with not less than five (5) years experience appraising properties similar to
the Property in the market in which the Property is located.

“Rating Agencies” shall mean Moody’s and Standard & Poor’s.

“Reference Rate” shall mean on any day, the rate at which prepayments would be
discounted under any note secured by a Mortgage (or if no Mortgage is in effect,
the rate at which prepayments would by discounted under the note secured by the
Mortgage in effect on or promptly following the Closing Date).

“Release” shall mean the release or threatened release of any Hazardous Material
into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage, leakage, seepage, leaching, dumping,
pumping, pouring, escaping, emptying, placement and the like.

“Remedial Action” means the investigation, response, clean-up, remediation,
prevention, mitigation or removal of contamination, environmental degradation or
damage caused by, related to or arising from the existence, generation, use,
handling, treatment, storage, transportation, disposal, discharge, Release
(including a continuous Release), or emission of Hazardous Materials, including,
without limitation, investigations, response, removal, monitoring and remedial
actions under CERCLA; corrective action under the Resource Conservation and
Recovery Act of 1976, as amended, the investigation, removal or closure of any
underground storage tanks, and any related soil or groundwater investigation,
remediation or other action, and investigation, clean-up or other actions
required under or necessary to comply with any Environmental Laws.

“Renewal Term” shall have the meaning specified in Section 5.1 of the Lease.

“Rent” shall mean Base Rent and Supplemental Rent, collectively.

“Rent Collection Account” shall mean the account established by the Lender from
time to time, and to which Lessee is directed to make all payments of Rent due
to the Lender.

“Rent Payment Dates” shall mean the 1st day of each month during the Lease Term,
commencing May 1, 2006, provided, however, in the event such date is not a
Business Day, the Rent Payment Date shall be the immediately following Business
Day; provided further, however that Base Rent for the period commencing on the
Closing Date and terminating on April 30, 2006 shall be payable in advance on
the Closing Date.

“Required Rating” shall mean a rating of the Lessee at the level set forth in
the Lease as required for Lessee to have the benefit conferred, issued by
Standard & Poors and Moody’s (or any replacement of either of them made by the
Lender (in which case the rating shall be the equivalent)).

 

A-13



--------------------------------------------------------------------------------

“Restoration Fund” shall have the meaning specified in Section 12.4(a) of the
Lease.

“Sale and Purchase Agreement” shall mean the Purchase and Sale Agreement dated
as of April 7, 2006 between Lessee’s as Seller and Inland Real Estate
Acquisitions, Inc. as Purchaser.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.

“Stipulated Loss Value” shall mean $36,025,000 (110% of the purchase price set
forth in the Sale and Purchase Agreement).

“Stipulated Loss Value Date” shall have the meaning specified in Section 12.1(i)
of the Lease, and after expiration of the Base Term shall mean the first day of
each month during a Renewal Term.

“Sublease” shall have the meaning given such term in Section 14.1 of the Lease.

“Subsidiary” shall mean any corporation whose assets and liabilities are
consolidated with that of Lessee.

“Supplemental Rent” shall mean any and all amounts, fees, expenses, liabilities,
obligations, late charges, Taxes and Impositions other than Base Rent which
Lessee assumes or agrees or is otherwise obligated to pay under the Lease,
including, without limitation, to the Lessor, the Lender or any other party,
including Fair Market Sales Value payments, Stipulated Loss value payments, and
indemnities and damages for breach of any covenants, representations, warranties
or agreements; provided that, when Supplemental Rent is used with respect to the
Property, then Supplemental Rent shall be such amounts determined in respect of
the Property.

“Term” shall mean the Base Term and Renewal Term (if any).

“Terms” shall have the meaning specified in Section 4.1 of the Lease.

“Threshold Amount” shall mean $2,000,000.00, but if the Lessee does not have a
credit rating (as calculated under the definition of Trigger Rating) at least
equal to the Trigger Rating, Threshold Amount shall mean $500,000.

“Title Insurance Company” shall mean Chicago Title Insurance Company.

“Trigger Rating”, with respect to any Person, shall mean that the senior
unsecured obligations of such Person shall have a rating, (or if the senior
unsecured obligations of such Person shall not be rated, such Person shall have
a confidential debt rating) of BBB by Standard & Poor’s, and by Baa2 by Moody’s.

 

A-14



--------------------------------------------------------------------------------

SCHEDULE 3.1

Rental Payments

 

Years

  

Rent Per Annum

1-5

   $1,846,110.00

6-10

   $1,938,415.50

11-15

   $2,035,336.28

16-20

   $2,137,103.09

Renewal Terms

   The Base Rent for each Renewal Term shall be increased to an amount which is
105% of the immediate preceding Base Rent.

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 9.1

Insurance Requirements

(a) Lessee covenants and agrees that it will at all times keep in full force and
effect the following insurance coverage:

(i) A broad form commercial general liability insurance policy or its then
current industry acceptable equivalent (unamended except for amendments
increasing coverages or adding additional insured parties)), including but not
limited to premises, operations, automobile liability (which may be carried by
separate policy) and products liability, personal injury liability, contractual
liability, and property damage liability coverage at the Property and the
business conducted by Lessee thereon. The policy shall provide coverage limits
of not less than One Million Dollars ($1,000,000) per occurrence Two Million
Dollars ($2,000,000) aggregate. Lessee shall also provide a commercial excess or
umbrella liability of Ten Million Dollars ($10,000,000) insuring Lessor and the
Lender and its successors and assigns as additional insureds, as their interest
may appear. Lessor may reasonably require other types of general liability
insurance, based upon (A) the loss history at the Property, and (B) industry
standards, and taking into account Lessee’s (or its parent’s, if applicable)
insurance program, and other types of coverage being obtained in similar
transactions. To the extent commercially available, such policy shall contain a
deductible of not more than Twenty-Five Thousand Dollars ($25,000.00) per
occurrence, (One Hundred Thousand Dollars ($100,000.00) per occurrence so long
as Lessee maintains a net worth of, at least, One Hundred Million Dollars
($100,000,000.00)). In the event Lessee maintains a deductible in excess of
$25,000 or $100,000 as required above (but not more than $250,000) Lessee may
provide a letter of credit in form approved by Lessor which approval shall not
unreasonably be withheld in the amount of the difference between the actual
deductible and the applicable limits to the deductible as described above.

(ii) A comprehensive all risk “special form” policy of standard 100% replacement
cost insurance with agreed amount endorsements and no coinsurance against
physical loss or damage by fire, lightning and other risks and supplementary
perils from time to time included under all risk policies, with standard and
extended coverage or all risk endorsement, including without limitation,
vandalism and malicious mischief and also including against terrorist acts based
upon the relevant provisions of the Terrorist Risk Insurance Act of 2002
(“TRIA”) or if TRIA is no longer applicable against foreign terrorist acts (to
the extent commercially available) of all building and other facilities and
improvements constructed on the Property and all tenant finish and leasehold
improvements and fixtures and loss of rents for actual loss sustained for a
period of at last twenty-four (24) months. This policy shall name Lessor and the
Lender its successors and assigns as loss payees and mortgagee as their interest
may appear. To the extent commercially available, such policy shall contain a
deductible of not more than Twenty Five Thousand Dollars ($25,000.00) per
occurrence (One Hundred Thousand Dollars ($100,000.00) per occurrence if Lessee
maintains a net worth of at least, One Hundred Millions Dollars
($100,000,000.00) unless Lessee has a Required Rating at least equal to

 

1



--------------------------------------------------------------------------------

the Trigger Rating, in which case the deductible may be no more than five
percent (5%) of the replacement cost of the Improvements, excluding footings and
foundation, as reasonably evidenced to Lessor and Lender upon request of Lessor
on behalf of the Lender. Lessee shall be responsible for all deductibles.

(iii) Workers’ compensation or other such insurance in accordance with
applicable state law requirements covering all of Lessee’s employees.

If Lessee is self-insuring, its obligations shall be that of an insurer under
the form of policy delivered to Lessor as of the Closing.

(iv) To the extent the use of the Property is legal, but nonconforming to
existing zoning laws from time to time, Lessee shall also provide law and
ordinance insurance.

(b) If the Lessee fails to satisfy the condition necessary to maintain a program
of self-insurance adequate to satisfy the requirements set forth herein, Lessee
shall have a period of five (5) days in which to obtain the necessary insurance
coverage and deliver to Lessor and the Lender a certificate of insurance
evidencing compliance with the requirements set forth in Section 9.1.

(c) All policies of insurance described in this Schedule which Lessee is
required to procure and maintain shall be issued by one or more primary insurers
having a Standard & Poor’s rating equal to A- or better.

(d) Unless Lessee elects (and is permitted) to self-insure as provided in
Section 9.1(b), certificates of such insurance will be delivered to Lessor and
the Lender, and any additional insureds upon execution of this Lease and any
renewals or extensions of said policies or certificates of insurance shall be
delivered to Lessor and the Lender at least ten (10) days prior to the
expiration or termination of such policies. Upon request of Lessor or Lender,
Lessee shall provide certified copies of those portions of any policy requested
covering all aspects of how a claim can or may be made under such policy, within
thirty (30) days of request. In the alternative, Lessee may provide a
certificate from its insurance broker setting forth all of the foregoing, in
form and substance reasonably satisfactory to Lessor and the Lender. Unless
Lessee elects (and is permitted) to self-insure as provided in Section 9.1(b),
all liability and property damage policies will contain the following
provisions:

(i) The company writing such policy will agree to give the insured and
additionally named insured parties or loss payees not less than thirty (30) days
(ten (10) days for nonpayment of premium) notice in writing prior to any
cancellation, reduction, or material modification of such insurance;

(ii) Lessor and the Lender shall be named as additional insured or loss payees,
as their interests may appear, for each insurance policy required to be
maintained by Lessee (except (a)(iv) above), with all proceeds under any policy
under (a)(ii) and (iii) to be paid in accordance with the provisions of the
Lease.

(e) Any insurance required by the Lease (excluding, however, the coverage
identified in Section (a)(ii) above) may be brought within the coverage of a
so-called blanket policy or

 

1



--------------------------------------------------------------------------------

policies of insurance carried by and maintained by the insuring party insuring
the combined operations at the Property with other premises leased or owned by
Lessee, so long as the insured party and the additional insureds required
hereunder are named under such policies as their interest may appear with
coverage at least as good as required herein.

(f) If Lessee fails to acquire or maintain the insurance required pursuant to
this Schedule and Article 9 or to pay the premiums for such insurance and
deliver the required certificates, Lessor may, in addition to other rights and
remedies available to Lessor, acquire such insurance and/or pay the requisite
premiums therefor. Such premiums so paid by Lessor will be reimbursable and
payable by Lessee immediately upon written demand therefor made to Lessee by
Lessor, plus interest at the Default Rate from the date paid by Lessor until
reimbursement by Lessee.

(g) Except to the extent otherwise provided in the Lease, the parties hereto
release each other, and their respective representatives, agents, contractors
and employees from any claims for damage to the Property and all improvements
located in the Property, and to the fixtures, personal property, improvements,
and alteration of either Lessor or Lessee in or upon the Property, that are
caused by or result from risks insured against under any property insurance
policies carried by the parties (or which should have been carried by the
parties pursuant to the terms hereof) or, in the case of Lessee’s
self-insurance, all risks that would otherwise be insured against under the
property policies identified herein; provided, however, the foregoing shall not
impair any claim against Lessee in its capacity as self insurer. Each party
shall cause each property insurance policy obtained by it (recognizing that
Lessor may not in fact obtain any insurance) to provide that the insurance
company waives in writing all right of recovery by way of subrogation against
the other party in connection with any damage covered by such policy. Neither
party shall be liable to the other for any damage caused by fire or any of the
risks insured against (or to be insured against) under any property insurance
policy required by the Lease or self-insurance maintained in lieu of any such
required insurance.

 

1



--------------------------------------------------------------------------------

SCHEDULE 12.2

The first $500,000.00 of any excess Condemnation shall be divided between the
Lessor and Lessee as follows:

 

If the taking takes place in:

   The Lessor receives:     The Lessee receives:  

2006

   8.3 %   91.7 %

2007

   16.7 %   83.3 %

2008

   25 %   75 %

2009

   33.3 %   66.7 %

2010

   41.7 %   58.3 %

2011

   50 %   50 %

2012

   58.3 %   41.7 %

2013

   66.7 %   33.3 %

2014

   75 %   25 %

2015

   83.3 %   16.7 %

2016

   91.7 %   8.3 %

2017

   100 %   0 %

[    ]

    

During any Renewal Term the proceeds shall be allocated 100% to the Lessor.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF STOCKTON, COUNTY OF SAN
JOAQUIN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

BEING A PORTION OF PARCEL 1 AS SAID PARCEL IS SHOWN ON THAT CERTAIN PARCEL MAP
FILED APRIL 8, 2003 IN BOOK 22 OF PARCEL MAPS AT PAGE 145, SAN JOAQUIN COUNTY
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE WESTERLY CORNER OF SAID PARCEL 1;

THENCE ALONG THE NORTHWESTERLY LINE OF SAID PARCEL 1, NORTH 72°45’44 EAST 928.85
FEET;

THENCE LEAVING SAID NORTHERLY LINE, SOUTH 17° 39’ 25” EAST, 1065.16 FEET TO A
POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1;

THENCE ALONG THE EXTERIOR BOUNDARY OF SAID PARCEL ONE, SOUTH 72° 20’ 35” WEST,
902.67 FEET;

THENCE, CONTINUING ALONG SAID EXTERIOR BOUNDARY, NORTH 62° 35’ 40” WEST, 40.26
FEET;

THENCE CONTINUING ALONG SAID EXTERIOR BOUNDARY, NORTH 17° 31’ 55” WEST, 1043.45
FEET TO THE POINT OF BEGINNING.

CONTAINING 993,348 SQUARE FEET OR 22.8041 ACRES, MORE OR LESS.

KIER AND WRIGHT CIVIL ENGINEERS & SURVEYORS, INC.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

Form of Estoppel Agreement

                    , the                      of [Lessee][Lessor] hereby
certifies that as of                          (the “Certification Date”), the
following is true and correct:

(a) the Lease dated as of                          , 2006 is unmodified and in
force and effect [(or if there have been modifications, that the Lease is in
force and effect as modified, and identifying the modification agreements];

(b) the date to which Base Rent has been paid is                          ,
            ;

(c) to the best of Lessee’s knowledge there is no default by Lessee in the
payment of Base Rent or any other Rent payable to Lessor hereunder, and there is
no other existing default by either party with respect to which a notice of
default or notice of termination (by Lessor) has been served, [and, if there is
any such default, specifying the nature and extent thereof], and, to the actual
knowledge of the property or asset manager of Lessee having responsibility for
the Lease and Property, and the officer to which he or she reports, there are no
acts under the Lease that have occurred that would constitute a Lease Event of
Default with notice, and the passage of time;

(d) to the knowledge of the signer, there are no setoffs, defenses or
counterclaims against enforcement of the obligations to be performed hereunder
existing in favor of the party executing such certificate.

(e) the term of the Lease and the payment of rent commenced on
                    , 2006, and is scheduled to expire on
                            , 20    , unless renewed or terminated in accordance
with the terms of the Lease. Pursuant to the Lease, Lessee is entitled to renew
the Lease for two (2) terms of five (5) years each and a third (3rd) term of
four (4) years.

[(f) Lessee is not the subject of any filing for bankruptcy or reorganization
under any applicable law.]1

[LESSOR/LESSEE]

--------------------------------------------------------------------------------

1 Only if Lessee is delivering estoppel certificate.



--------------------------------------------------------------------------------

EXHIBIT C

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the          day December 2005 by and between BEAR STEARNS
COMMERICAL MORTGAGE, INC., having an address at 383 Madison Avenue, New York,
New York 10179 (“Lender”) and Cost Plus, Inc., a California corporation
(“Tenant”).

RECITALS:

A. Tenant is the holder of a leasehold estate in a portion of the property known
as Cost Plus Facility located at 3610 South Airport Way, Stockton, California as
more particularly described on Schedule A (the “Property”) under and pursuant to
the provisions of a certain lease dated                             , 200  
between                         , as landlord (“Landlord”) and Tenant or its
predecessor in interest, as tenant (as amended through the date hereof, the
“Lease”);

B. The Property is or is to be encumbered by one or more mortgages, deeds of
trust, deeds to secure debt or similar security agreements (collectively, the
“Security Instrument”) from Landlord, or its successor in interest, in favor of
Lender; and

C. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. The Lease shall be subject and subordinate in all respects to
the lien and terms of the Security Instrument, to any and all advances to be
made thereunder and to all renewals, modifications, consolidations, replacements
and extensions thereof.

2. Nondisturbance. So long as Tenant is not in default (beyond applicable notice
and cure periods) of any of its obligations and covenants pursuant to the Lease,
Lender agrees for itself and its successors in interest and for any other person
acquiring title to the Property through a foreclosure (an “Acquiring Party”),
that Tenant’s possession of the premises as described in the Lease will not be
disturbed during the term of the Lease, as said term may be extended pursuant to
the terms of the Lease or as said premises may be expanded as specified in the
Lease, by reason of a foreclosure. For purposes of this agreement, a
“foreclosure” shall include (but not be limited to) a sheriff’s or trustee’s
sale under the power of sale contained in the Security Instrument, the
termination of any superior lease of the Property and any other transfer of the
Landlord’s interest in the Property under peril of foreclosure, including,
without limitation to the generality of the foregoing, an assignment or sale in
lieu of foreclosure.

3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness. Tenant agrees,
however, to execute and deliver, at any time and from time to time, upon the
request of the Lender or any Acquiring Party any reasonable instrument which may
be necessary or appropriate to evidence such attornment.



--------------------------------------------------------------------------------

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Lease, it is specifically understood and agreed that neither the Lender, any
receiver nor any Acquiring Party shall be:

(a) liable for any act, omission, negligence or default of any prior landlord
(other than to cure defaults of a continuing nature with respect to the
maintenance or repair of the demised premises or the Property); provided,
however, that any Acquiring Party shall be liable and responsible for the
performance of all covenants and obligations of landlord under the Lease
accruing from and after the date that it takes title to the Property; or

(b) except as set forth in (a), above, liable for any failure of any prior
landlord to construct any improvements;

(c) subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord; or

(d) bound by any rent or additional rent which is payable on a monthly basis and
which Tenant might have paid for more than one (1) month in advance to any prior
landlord; or

(e) liable to Tenant hereunder or under the terms of the Lease beyond its
interest in the Property or

(f) liable or responsible for or with respect to the retention, application and
or/return to the Tenant of any security deposit paid to Landlord or any prior
landlord, unless and until Lender or such Acquiring Party has actually received
for its own account as landlord the full amount of such security deposit.

Notwithstanding the foregoing, Tenant reserves its rights to any and all claims
or causes of action against such prior landlord for prior losses or damages and
against the successor landlord for all losses or damages arising from and after
the date that such successor landlord takes title to the Property.

5. Rent. Tenant has notice that the Lease and the rents and all other sums due
thereunder have been assigned to Lender as security for the loan secured by the
Security Instrument. In the event Lender notifies Tenant of the occurrence of a
default under the Security Instrument and demands that Tenant pay its rents and
all other sums due or to become due under the Lease directly to Lender, Tenant
shall honor such demand and pay its rent and all other sums due under the Lease
directly to Lender or as otherwise authorized in writing by Lender. Landlord
hereby irrevocably authorizes Tenant to make the foregoing payments to Lender
upon such notice and demand.

6. Lender to Receive Notices. Tenant shall notify Lender of any default by
Landlord under the Lease which would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Lender shall have
received notice of default giving rise to such cancellation and shall have
failed within thirty (30) days after receipt of such notice to cure such
default, or if such default cannot be cured within thirty (30) days, shall have
failed within thirty (30) days after receipt of such notice to commence and
thereafter diligently pursue any action necessary to cure such default.

7. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient

 

2



--------------------------------------------------------------------------------

thereof, (ii) one (1) Business Day (hereinafter defined) after having been
deposited for overnight delivery with any reputable overnight courier service,
or (iii) three (3) Business Days after having been deposited in any post office
or mail depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the receiving party at its address set forth above, and:

 

if to Tenant, to   the attention of:   Cost Plus, Inc.   200 4th Street  
Oakland, California 94607   Attn: Lease Administrator

and

 

if to Lender:

 

Bear Stearns Commercial Mortgage, Inc.   its successors and/or assigns   383
Madison Avenue   New York, New York 10179   Attention: J. Christopher Hoeffel

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Paragraph 7, the term “Business Day”
shall mean any day other than Saturday, Sunday or any other day on which banks
are required or authorized to close in New York, New York.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

8. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties. In addition, Tenant
acknowledges that all references herein to Landlord shall mean the owner of the
landlord’s interest in the Lease, even if said owner shall be different than the
Landlord named in the Recitals.

9. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER: BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation By:  

 

Name:   Authorized Signatory TENANT: COST PLUS, INC. A California corporation
By:  

 

Name:   Title:   The undersigned as the Landlord named in the Recitals or as
successor thereto hereby accepts and agrees to be bound by the provisions of
Paragraph 5 hereof. INLAND WESTERN STOCKTON AIRPORT WAY, L.L.C., a Delaware
limited liability company By: Inland Western Retail Real Estate Trust, Inc. a
Maryland corporation         By:  

 

        Name:           Title:  

 

4



--------------------------------------------------------------------------------

STATE OF                        )   ) COUNTY OF                    )

I, the undersigned, a Notary Public of the County and State aforesaid, certify
that                                      personally came before me this day and
acknowledged that he/she is the                              of BEAR STEARNS
COMMERCIAL MORTGAGE, INC., a New York corporation and that he/she as its
                            , being duly authorized to do so, executed the
foregoing instrument on behalf of the corporation.

WITNESS my hand and official seal, this          day of                     ,
200  .

 

 

Notary Public My commission expires:                         

[NOTARIAL SEAL]

 

5



--------------------------------------------------------------------------------

STATE OF                        )   ) COUNTY OF                    )

I, the undersigned, a Notary Public of the County and State aforesaid, certify
that                                          personally came before me this day
and acknowledged that he/she is the                      of
                            , a                              and that he/she as
its                             , being duly authorized to do so, executed the
foregoing instrument on behalf of the corporation.

WITNESS my hand and official seal, this      day of                     , 200  .

 

 

Notary Public My commission expires:                         

[NOTARIAL SEAL]

 

6



--------------------------------------------------------------------------------

STATE OF                          COUNTY OF                     

I, the undersigned, a Notary Public of the County and State aforesaid, certify
that                              personally came before me this day and
acknowledged that he/she is the                              of INLAND RETAIL
REAL ESTATE TRUST, INC., a Maryland corporation, which is the general partner of
INLAND RETAIL REAL ESTATE LIMITED PARTNERSHIP, an Illinois limited partnership,
which is the sole member and manager of INLAND SOUTHEAST
                            , L.L.C., a Delaware limited liability company and
that he/she as its                             , being duly authorized to do so,
executed the foregoing instrument on behalf of the corporation.

WITNESS my hand and official seal, this      day of                     , 200  .

 

 

Notary Public My commission expires:                         

[NOTARIAL SEAL]

 

7



--------------------------------------------------------------------------------

EXHIBIT “A”

(Attach Legal Description)

 

8